--------------------------------------------------------------------------------


PURCHASE AGREEMENT
 
by and between
 
HALLMARK FINANCIAL SERVICES, INC.,
 
and
 
JEFFREY L. HEATH
 
DATED AS OF AUGUST 29, 2008
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Page
     
ARTICLE I
TERMS OF THE PURCHASE AND SALE
1
Section 1.1
 
Sale of Interests
1
Section 1.2
 
Purchase Price
1
Section 1.3
 
Payment of the Purchase Price
2
ARTICLE II
 
CLOSING
2
Section 2.1
 
Closing
2
Section 2.2
 
Deliveries by the Seller
2
Section 2.3
 
Deliveries by Purchaser
3
Section 2.4
 
Simultaneous Deliveries
3
Section 2.5
 
Adjustment Amount
3
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
4
Section 3.1
 
Title to Interest
4
Section 3.2
 
Power and Authority
4
Section 3.3
 
Execution and Validity
4
Section 3.4
 
No Conflict; Consents
4
Section 3.5
 
Company Organization; Good Standing; Delivery of Charter Documents
5
Section 3.6
 
Corporate Power and Authority
5
Section 3.7
 
Capitalization
5
Section 3.8
 
No Undisclosed Claims
5
Section 3.9
 
Sufficiency and Condition of and Title to the Company Assets
5
Section 3.10
 
Real and Personal Property
6
Section 3.11
 
Compliance with Laws
6
Section 3.12
 
Insurance
7
Section 3.13
 
Contracts
7
Section 3.14
 
Litigation; Orders
7
Section 3.15
 
Licenses
8
Section 3.16
 
Intangible Assets
8
Section 3.17
 
Employees
8
Section 3.18
 
Employee Benefits
9
Section 3.19
 
Taxes
11
Section 3.20
 
Bank Accounts; Powers of Attorney
11
Section 3.21
 
Affiliated Transactions
11
Section 3.22
 
Books and Records
12
Section 3.23
 
Full Disclosure
12
Section 3.24
 
Brokers
12
Section 3.25
 
Absence of Sensitive Payments
12
Section 3.26
 
Financial Information
12
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
13
Section 4.1
 
Organization; Good Standing; Delivery of Charter Documents
13
Section 4.2
 
Power and Authority
13

 

--------------------------------------------------------------------------------


 
Section 4.3
 
Authorization; Execution and Validity
13
Section 4.4
 
No Conflict; Purchaser Consents
13
Section 4.5
 
Full Disclosure
13
Section 4.6
 
Brokers
13
Section 4.7
 
Investment Representations
14
     
ARTICLE V
COVENANTS OF SELLER
14
Section 5.1
 
Cooperation of the Seller
14
Section 5.2
 
Pre-Closing Access to Information
14
Section 5.3
 
Conduct of Business
14
Section 5.4
 
No Business Changes
15
Section 5.5
 
Supplements to Schedules
15
Section 5.6
 
Standstill
15
Section 5.7
 
Discharge of Encumbrances
16
Section 5.8
 
Non-Disclosure; Non-Competition; Non-Solicitation
16
     
ARTICLE VI
COVENANTS OF PURCHASER
18
Section 6.1
 
Cooperation by Purchaser
18
     
ARTICLE VII
MUTUAL COVENANTS
19
Section 7.1
 
Fees and Expenses
19
Section 7.2
 
Governmental Consents
19
Section 7.3
 
Consents to Assign Leases and Contracts
19
Section 7.4
 
Licenses
19
Section 7.5
 
Further Assurances
19
Section 7.6
 
Supplemental Agreements
20
Section 7.7
 
Tax Matters
20
Section 7.8
 
Employee Benefit Plans; Employment
24
Section 7.9
 
Pre-Closing Restructuring
24
     
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING
25
Section 8.1
 
Conditions Precedent to Purchaser’s Obligations
25
Section 8.2
 
Conditions Precedent to the Seller’s Obligations
26
     
ARTICLE IX
TERMINATION PRIOR TO CLOSING
27
Section 9.1
 
Termination of Agreement
27
Section 9.2
 
Procedure Upon Termination
27
     
ARTICLE X
INDEMNIFICATION AND OFFSET
27
Section 10.1
 
Indemnification by Seller
27
Section 10.2
 
Indemnification by Purchaser
28
Section 10.3
 
Claims for Indemnification
28
Section 10.4
 
Defense by Indemnifying Party
29
Section 10.5
 
Offset
29
Section 10.6
 
Tax Benefit
30
Section 10.7
 
Characterization of Indemnity Payments
30
Section 10.8
 
Limits on Indemnification; Other Provisions
30
     
ARTICLE XI
MISCELLANEOUS
30
Section 11.1
 
Amendment
30

 

--------------------------------------------------------------------------------


 
Section 11.2
 
Counterparts
31
Section 11.3
 
Entire Agreement
31
Section 11.4
 
Expenses
31
Section 11.5
 
GOVERNING LAW
31
Section 11.6
 
Forum
31
Section 11.7
 
No Assignment
31
Section 11.8
 
No Third Party Beneficiaries
31
Section 11.9
 
Notices
32
Section 11.10
 
Public Announcements
32
Section 11.11
 
Representation by Legal Counsel
32
Section 11.12
 
Schedules
33
Section 11.13
 
Severability
33
Section 11.14
 
Successors
33
Section 11.15
 
Time of the Essence
33
Section 11.16
 
Waiver
33

 

--------------------------------------------------------------------------------


 
SCHEDULES
 
Schedule 3.7
Subsidiaries
Schedule 3.8
Undisclosed Liabilities
Schedule 3.10(b)
Leased Real Property
Schedule 3.10(c)
Owned Personal Property
Schedule 3.10(d)
Leased Personal Property
Schedule 3.10(e)
Personal Property Owned by Others
Schedule 3.12
Insurance
Schedule 3.13
Contracts
Schedule 3.14
Litigation
Schedule 3.15
Licenses
Schedule 3.16(a)
Owned Intangible Assets
Schedule 3.16(b)
Licensed Intangible Assets
Schedule 3.17(a)
Employees
Schedule 3.17(b)
Employee Contracts
Schedule 3.18(a)
Identification of Company Plans and Exceptions
Schedule 3.20
Bank Accounts; Powers of Attorney
Schedule 3.21
Affiliated Transactions
Schedule 3.26
Financial Statements
Schedule 7.3(b)
Pre-Closing; Required Consents
Schedule 7.8(a)
Assumed Plans
Schedule 8.1(i)
Assets and Liabilities


--------------------------------------------------------------------------------




PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”), dated as of August 29, 2008 (the
“Signing Date”), is made by and between Hallmark Financial Services, Inc., a
Nevada corporation (“Purchaser”) and Jeffrey L. Heath (“Seller”).
 
PRELIMINARY STATEMENTS
 
A. The Seller owns 100% of the outstanding membership interests in each of (a)
Heath XS, LLC, a New Jersey limited liability company (“HXS”) and (b)
Hardscrabble Data Solutions, LLC, a New Jersey limited liability company
(“Hardscrabble”, and together with HXS, the “Companies”). Membership interests
in HXS are herein referred to as “HXS Interests” and membership interests in
Hardscrabble are herein referred to as “Hardscrabble Interests”. The Companies,
together with Jeffrey L. Heath Inc., a New Jersey corporation (“JLH”), are
herein referred to herein as the “Heath Group Entities”.
 
B. Purchaser and Seller are collectively referred to herein as the “Parties” or
individually as a “Party.”
 
C. The Seller desires to sell, and the Purchaser desires to purchase, (a) 80% of
the outstanding HXS Interests and (b) 80% of the outstanding Hardscrabble
Interests, on the terms and subject to the conditions set forth in this
Agreement.
 
E. Capitalized terms used in this Agreement and rules of construction are
defined or indexed in Appendix A for the convenience of the reader and in order
to eliminate the need for cross-references. Appendix A is incorporated herein by
this reference.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants, representations and warranties set forth in this Agreement and for
other good, valid and binding consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
ARTICLE I
TERMS OF THE PURCHASE AND SALE
 
Section 1.1 Sale of Interests. Subject to the terms and conditions and in
reliance upon the representations and warranties set forth in this Agreement, at
the Closing Seller shall sell and assign to Purchaser, and Purchaser shall
purchase and acquire from Seller, the HXS Interests and Hardscrabble Interests
described on Schedule 1.1 (the “Purchased Heath Interests”), in each case free
and clear of all Encumbrances, for the Purchase Price set forth in Section 1.2
hereof. The Purchased Heath Interests purchased and acquired by Purchaser shall
represent 80% of the issued and outstanding equity interests in each of the
Companies.
 
Section 1.2 Purchase Price. The total consideration for the purchase of the
Purchased Heath Interests shall be an amount equal to Fifteen Million Dollars
($15,000,000) (the “Base Price”), less the Final Adjustment Amount, in cash (the
“Purchase Price”). The amount paid by Purchaser at Closing shall be the Base
Price less the Estimated Adjustment Amount (the “Closing Consideration”).
Schedule 1.2 shall reflect the amount that is allocated to the equity of each
Company, which shall be mutually agreed upon by the Parties.
 
1

--------------------------------------------------------------------------------


 
Section 1.3 Payment of the Purchase Price. The Purchase Price shall be payable
to the Seller in the allocated amounts indicated on Schedule 1.1 at Closing by
wire transfer of immediately available funds to the bank account set forth on a
notice given to the Purchaser by the Seller at least three (3) business days
prior to the Closing Date.
 
ARTICLE II
CLOSING
 
Section 2.1 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Purchaser on
the first business day following the date on which all of the conditions set
forth in Article VIII, to the extent not waived, are satisfied. The Closing may
be postponed to such other date as the Parties may mutually agree. The date on
which the Closing actually occurs is hereinafter referred to as the “Closing
Date.”
 
Section 2.2 Deliveries by the Seller. At the Closing, the Seller shall deliver
to the Purchaser the following:
 
(a) the closing and secretary’s certificates referred to in Section 8.1(e) and
Section 8.1(f);
 
(b) a duly executed assignment of the Purchased Heath Interests in form and
substance reasonably satisfactory to the Purchaser and its counsel;
 
(c) a certificate dated within ten (10) business days prior to the Closing Date
from the Secretary of State of the applicable state of organization certifying
as to each of the Companies’ valid existence and good standing in such
jurisdiction;
 
(d) certified Charter Documents of each of the Companies, recently certified by
the Secretary of State of the applicable state of organization;
 
(e) executed counterparts of all Required Consents;
 
(f) a receipt for the payment of the Closing Consideration;
 
(g) each of the agreements referred to in Section 7.6 executed by the Seller;
 
(h) a written opinion of counsel to the Seller addressed to the Purchaser
confirming that the representations and warranties contained in Section 3.1
through Section 3.7 hereof are true; and
 
(i) all other previously undelivered documents, instruments and writings
required to be delivered by the Seller to the Purchaser at or prior to the
Closing pursuant to this Agreement and such other documents, instruments and
certificates as the Purchaser may reasonably request in connection with the
transactions contemplated by this Agreement.
 
2

--------------------------------------------------------------------------------



Section 2.3 Deliveries by Purchaser. At the Closing, the Purchaser shall
deliver, or cause to be delivered, to the Seller the following:
 
(a) the Closing Consideration;
 
(b) the closing and secretary’s certificates referred to in Sections 8.2(c) and
8.2(d);
 
(c) each of the agreements referred to in Section 7.6 to which the Purchaser is
a party, each executed on behalf of the Purchaser;
 
(d) all other previously undelivered documents, instruments and writings
required to be delivered by the Purchaser to the Seller at or prior to the
Closing pursuant to this Agreement and such other documents, instruments and
certificates as the Seller may reasonably request in connection with the
transactions contemplated by this Agreement.
 
Section 2.4 Simultaneous Deliveries. The delivery of the documents required to
be delivered at the Closing pursuant to this Agreement shall be deemed to occur
simultaneously. No delivery shall be effective until each Party has received, or
waived receipt of, all the documents that this Agreement entitles such Party to
receive.
 
Section 2.5  Adjustment Amount. 
 
(a) No less than two business days prior to the Closing, Seller shall deliver to
Purchaser a good faith estimate (the “Estimated Adjustment Amount”) as of the
Closing Date of the sum of (x) the Pre-Closing Operational Liabilities plus (y)
the Operating Cash Shortfall. Seller shall also provide Purchaser with its best
estimate of the Termination Obligation, including a schedule of any additional
contributions to be made pursuant to Section 7.8(a) and distributions in
connection therewith. For purposes of this Agreement, (A) the “Pre-Closing
Operational Liabilities” shall mean the operational liabilities of the Heath
Group Companies arising on or prior to the Closing Date, including, but not be
limited to, (i) accrued payroll, (ii) accounts payable, (iii) accrued expenses
and (iv) other normal recurring expenses, including all general and
administrative expenses and in each case not satisfied as of the Closing Date
and (B) “Operating Cash Shortfall” means $200,000 minus cash held in accounts of
the Companies as of the Closing (all of which cash shall remain with the
Companies following the Closing Date); provided that the Operating Cash
Shortfall shall be $0 if the cash held in the accounts of the Companies exceeds
$200,000. Purchaser shall be entitled to reasonably dispute the deliveries
provided pursuant to this Section 2.5(a) (including the Estimated Adjustment
Amount), in which case the parties shall use reasonable efforts to resolve any
such dispute prior to proceeding with the Closing. Any amended estimate of the
Estimated Adjustment Amount based on such resolution shall be deemed the
Estimated Adjustment Amount for purposes of determining the Closing
Consideration.
 
3

--------------------------------------------------------------------------------



(b)  Within ninety days following the Closing, Purchaser shall deliver to Seller
its good faith determination of the sum of (x) the Pre-Closing Operational
Liabilities plus (y) the Operating Cash Shortfall, based on the books and
records of the Heath Group Entities (Purchaser’s determination, the “Final
Adjustment Amount”). Following Closing, Seller shall provide Purchaser and its
representatives with access to all applicable books and records of JLH for
purposes of making such determination. In the event that the Final Adjustment
Amount exceeds the Estimated Adjustment Amount, then Seller shall promptly (and
in no event later than ten business days following delivery to Seller of Final
Adjustment Amount) pay to Purchaser such difference in cash (by wire transfer or
check). In the event that Estimated Adjustment Amount exceeds the Final
Adjustment Amount, then Purchaser shall promptly (and in no event later than ten
business days following delivery to Seller of Final Adjustment Amount) pay to
Seller such difference in cash (by wire transfer or check). In the event that
Seller fails to make any required payment to Purchaser pursuant to the
foregoing, then Purchaser shall be entitled to set off all or portion of any
defaulted amount against future distributions of profits to Seller under any
operating agreement of the Companies, in addition to any other remedies
available to Purchaser.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
The Seller hereby represents and warrants to the Purchaser that the statements
made in this Article III are true, correct and complete as of the date hereof.
 
Section 3.1  Title to Interest. The Seller is the record and beneficial owner of
(a) all outstanding HXS Interests and (b) all outstanding Hardscrabble
Interests, in each case free and clear of all Encumbrances. At the Closing, the
Seller will transfer to the Purchaser its entire right, title and interest in
and to all of the Purchased Heath Interests free and clear of all Encumbrances.
 
Section 3.2 Power and Authority. The Seller has the requisite power and
authority to execute and deliver this Agreement, to perform their obligations
hereunder and to consummate the transactions contemplated hereby, including the
execution, delivery and performance of all of the Transaction Documents to which
the Seller is a party.
 
Section 3.3 Execution and Validity. Each of the Transaction Documents, when
executed by the Seller and delivered to the Purchaser, will constitute a valid,
legal and binding obligation of the Seller, enforceable against the Seller in
accordance with the terms of such Transaction Document, subject to any Law
Affecting Creditors’ Rights.
 
Section 3.4 No Conflict; Consents. The execution, delivery and performance by
the Seller of each Transaction Document will not (a) violate any Law, (b)
violate any of the Charter Documents of the Heath Group Entities, (c) violate
any Order to which Seller or any Heath Group Entity is a party or by which
Seller, any Heath Group Entity or any of their respective assets are bound, (d)
result in the creation of any Encumbrance on the Purchased Heath Interests or
any material assets of the Heath Group Entities, (e) constitute a default under,
or give rise to any right of termination, cancellation or acceleration of any
material right or obligation of the Heath Group Entities or to a loss of any
material benefit to which any Heath Group Entities is entitled under any
provision of any agreement or other instrument binding upon the Heath Group
Entities or (f) require any Consent from any Person that will not be obtained
and delivered on or before the Closing.

4

--------------------------------------------------------------------------------



Section 3.5 Company Organization; Good Standing; Delivery of Charter Documents.
Each of the Heath Group Entities is duly organized, validly existing and in good
standing under the laws of its state of organization. Each of the Heath Group
Entities is duly qualified or licensed as a foreign limited liability company in
each jurisdiction in which the nature of such Heath Group Entity’s business
makes qualification or licensing necessary. Prior to the Signing Date, Seller
has delivered, or caused to be delivered, to Purchaser true and complete copies
of the Charter Documents of the Heath Group Entities as in effect on the Signing
Date.
 
Section 3.6 Corporate Power and Authority. The Heath Group Entities have all the
requisite power and authority necessary to own, operate and lease their assets
and to carry on their business as and where conducted.
 
Section 3.7 Capitalization. The HXS Interests and Hardscrabble Interests
constitute the only issued and outstanding membership interests or other equity
securities of any kind of the Companies. All outstanding HXS Interests and
Hardscrabble Interests have been duly authorized and validly issued and are
fully paid and nonassessable There is no authorized or outstanding option,
subscription, warrant, call, preemptive right, commitment or other right or
agreement (each, a “Subscription Right”) obligating any Company or the Seller to
issue or sell any equity securities or any securities convertible into or
exercisable for any equity securities of any Company. The Purchased Heath
Interests have not been issued or transferred, and will not be transferred
pursuant to this Agreement, in violation of any preemptive or preferential
rights or rights of first refusal of any Person. Except as set forth in Schedule
3.7, the Companies do not have any subsidiaries or own any shares of capital
stock, membership interests, partnership interests or other beneficial ownership
interests in any other Person.
 
Section 3.8 No Undisclosed Claims. Except as set forth in Schedule 3.8, the
Heath Group Entities are not subject to any Claim of any nature, absolute or
contingent, and no events have occurred or circumstances exist that could give
rise to any future Claim, that could have a Material Adverse Effect on the
assets or business of the Heath Group Entities.
 
Section 3.9 Sufficiency and Condition of and Title to the Company Assets.
 
(a) Sufficiency of the Company Assets. The assets reflected on the Books and
Records of the Heath Group Entities (collectively, the “Heath Group Assets”)
constitute all the assets, properties, licenses and other arrangements which are
presently being used or are reasonably related to the business of the Heath
Group Entities, and are sufficient to operate such business in a manner
consistent with past practice and historic capacity. Except as set forth on
Schedule 3.9(a), the assets reflected on Schedule 8.1(i) constitute all of the
assets, properties, licenses and other arrangements owned or held for use by JLH
which are presently being used or are reasonably related to the business of the
Heath Group Companies.
 
(b) Condition of the Company Assets. Each of the Heath Group Assets complies
with Law and is in good and normal operating condition and repair, structurally
sound with no known defects (ordinary wear and tear excepted), and suitable for
its intended use.
 
5

--------------------------------------------------------------------------------


 
(c) Title to the Company Assets. At the Closing, the Companies will hold good,
valid and indefeasible title to, or a valid leasehold interest in, each of the
Heath Group Assets (except for the assets set forth on Schedule 3.9(a)), free
and clear of all Encumbrances, other than Permitted Encumbrances.
 
(d) No Transfers. During the six month period preceding the Signing Date, no
Heath Group Entity has made any distribution of cash to Seller or any affiliate
of Seller, except for salaries and expense reimbursement in the ordinary course
of business.
 
Section 3.10 Real and Personal Property.
 
(a) Owned Real Property. Except as set forth on Schedule 3.10(a), the Heath
Group Entities do not own any interest in real property.
 
(b) Leased Real Property. Schedule 3.10(b) lists, as of the Signing Date, all
leases of real property (collectively, the “Real Property Leases”) to which the
Heath Group Entities are a party. As of the Signing Date, all of the Real
Property Leases are valid, binding and in full force and effect. None of the
Heath Group Entities nor, to Seller’s Knowledge, any other Person is in default
under any of the Real Property Leases, nor is there any event or circumstance
which with notice or lapse of time, or both, would constitute a default
thereunder by any Company or any other Person.
 
(c) Owned Personal Property. Schedule 3.10(c) lists, as of the Signing Date, all
of the depreciable personal property (including all machinery, equipment,
vehicles, structures, fixtures and furniture) owned by the Heath Group Entities
and used in the business of the Heath Group Entities or located on its premises.
 
(d) Leased Personal Property. Schedule 3.10(d) lists, as of the Signing Date,
all leases of personal property (collectively, the “Personal Property Leases”)
to which the Heath Group Entities are a party. As of the Signing Date, all of
the Personal Property Leases are valid, binding and in full force and effect.
None of the Heath Group Entities nor, to Seller’s Knowledge, any other Person is
in default under any of the Personal Property Leases, nor is there any event or
circumstance which with notice or lapse of time, or both, would constitute a
default thereunder by any Heath Group Entity or any other Person.
 
(e) Personal Property Owned by Others. Schedule 3.10(e) lists, as of the Signing
Date, all artwork, memorabilia and other personal property routinely located on
the premises of the Heath Group Entities which is not owned by the Heath Group
Entities, and is not being sold to the Purchaser pursuant to this Agreement,
together with the name(s) of the owner(s) of such personal property.
 
Section 3.11 Compliance with Laws. The Heath Group Entities have complied with
all Laws in the conduct of their business. None of the Heath Group Entities has
received any notice from any Governmental Authority or other Person asserting
that any Heath Group Entity has violated any Law. No events have occurred or, to
Seller’s Knowledge, circumstances exist that could cause any Heath Group Entity
to violate any Law in the future.
 
6

--------------------------------------------------------------------------------



Section 3.12 Insurance.  Schedule 3.12 lists, as of the Signing Date, all
insurance policies which insure the business of the Heath Group Entities or any
of the assets of the Heath Group Entities against loss (collectively, the
“Insurance Policies”), including each insurer’s name, coverage deductible and
limit, expiration date and current premium. Each Insurance Policy is in full
force and effect, all premiums with respect thereto have been paid to the extent
due, and no notice of cancellation or termination has been received with respect
to any such policy, other than any policy that will be replaced or is intended
to be replaced prior to the expiration thereof by policies providing
substantially the same coverage from an insurer that is financially sound and
reputable. The Insurance Policies provide the Companies with adequate insurance
coverage against the risks involved in the conduct of the business of the
Companies and ownership of the assets of the Companies. All Insurance Policies
provide coverage of the Companies, and the coverage provided by the Insurance
Policies of the Companies will not in any way be affected by, or terminate or
lapse by reason of, the consummation of the transactions contemplated by this
Agreement, including the effectuation of the Pre-Closing Restructuring. True and
complete copies of all Insurance Policies have been provided to the Purchaser.
 
Section 3.13 Contracts. Schedule 3.13 lists, as of the Signing Date, all
contracts relating to the business and assets of the Heath Group Entities or by
which any of the assets of the Heath Group Entities is bound, pursuant to which
the obligations of any party thereto are, or are contemplated to be, with
respect to any such contract (a) in excess of $10,000 during any twelve month
period, (b) not terminable prior to 90 days after the Signing Date, or (c)
otherwise material to the business of the Heath Group Entities. All of the
contracts listed on Schedule 3.13 and any contracts entered into after the
Signing Date in accordance with Section 5.3 (collectively, the “Material
Contracts”) are or will be valid and binding and in full force and effect,
subject to Laws Affecting Creditors’ Rights. None of the Heath Group Entities
nor, to Seller’s Knowledge, any other Person is in default under any Material
Contract, nor, to Seller’s Knowledge, is there any event or circumstance which
with notice or lapse of time, or both, would constitute a default thereunder by
any Company or any other Person. No Heath Group Entity is a party to any
contract which requires the Consent of any Person in order to consummate the
transactions contemplated by this Agreement (including the effectuation of the
Pre-Closing Restructuring), except as otherwise stated on Schedule 3.13. True
and complete copies of all the Material Contracts have been provided to
Purchaser. No Heath Group Entity has received notice (written or oral) of the
termination or proposed termination of any Material Contract, other than the
termination notice dated July 28, 2008 related to the Agency Agreement for the
Truckers Umbrella and Excess Program between ACE American Insurance Company,
Westchester Surplus Lines Insurance Company, Illinois Union Insurance Company
and Jeffrey L. Heath, Inc. t/a Heath XS effective August 1, 2001, which notice
has been provided to the Purchaser prior to the Closing Date.
 
Section 3.14 Litigation; Orders. Except as set forth in Schedule 3.14, there are
no Actions pending, or to Seller’s Knowledge, threatened against or affecting
any Heath Group Entity, its business or any of its assets as of the Signing
Date. No Heath Group Entity is subject to any Order.
 
7

--------------------------------------------------------------------------------



Section 3.15 Licenses. Schedule 3.15 lists all of the Licenses related to the
assets of the Heath Group Entities or operation of the business of the Heath
Group Entities, and indicates those Licenses for which the Consent of any Person
is required to assign such License (including in order to effectuate the
Pre-Closing Restructuring). The Heath Group Entities (and Seller) have obtained,
maintain in effect, and comply with the terms and conditions of all Licenses
required by Law. There is no Action pending or, to Seller’s Knowledge,
threatened in writing to revoke or limit any License listed on Schedule 3.15.
The Heath Group Entities (and Seller) have all Licenses necessary for their
business as presently conducted. At the Closing Date, to Seller’s Knowledge, the
Companies (together with Seller) have all Licenses materially necessary under
applicable Law to conduct the business conducted by the Heath Group Entities
prior to the execution of this Agreement. Following the Closing Date, to
Seller’s Knowledge, for a period of six (6) months, the Companies (together with
Seller) will have all Licenses materially necessary under applicable Law to
conduct the business conducted by the Heath Group Entities prior to the
execution of this Agreement. Licenses held by Seller individually with respect
to the business of the Heath Group Entities are in full force and effect and
shall remain in full force and effect following consummation of the transactions
under this Agreement.
 
Section 3.16 Intangible Assets.
 
Owned Intangible Assets. Schedule 3.16(a) lists all of the Intangible Assets
owned by the Heath Group Entities as of the Signing Date. With respect to the
Intangible Assets listed on Schedule 3.16(a) and all of the Intangible Assets
obtained or developed prior to the Closing, (i) the Heath Group Entities own all
right, title and interest in and to such Intangible Assets free and clear of all
Encumbrances, (ii) the Heath Group Entities have not sold, transferred,
licensed, sublicensed or conveyed any interest in any of such Intangible Assets,
and (iii) to Seller’s Knowledge, no Person has infringed upon or misappropriated
any of such Intangible Assets. All Intangible Assets listed on Schedule 3.16(a)
and all of the Intangible Assets obtained, held or used by the Heath Group
Entities in respect of their business will be owned by the Companies as of the
Closing Date, including without limitation all rights to the “Jeffrey L. Heath”
name and trademark for use in connection with the business of the Heath Group
Entities. As of the Closing Date, the Companies will have been irrevocably
assigned by Seller all other rights of Seller in the “Jeffrey L. Heath” name for
use in the business of Purchaser (including the Companies following the
Closing).
 
(a) Licensed Intangible Assets. Schedule 3.16(b) lists all licenses and
contracts related to any Intangible Asset used by the Heath Group Entities as of
the Signing Date. Each license or contract listed on Schedule 3.16(b) and each
license or contract related to an Intangible Asset which is entered into after
the Signing Date in accordance with Section 5.3 is valid, binding and in full
force and effect. The Heath Group Entities have not infringed upon or
misappropriated any Intangible Asset owned by another Person. As of the Closing
Date, the Companies will hold all licenses and contracts related to any
Intangible Asset used by the Heath Group Entities as of the Signing Date
pursuant to any third party license.
 
Section 3.17 Employees.
 
(a) Employees. Schedule 3.17(a) lists the name, job title, date of employment
and current annual compensation (salary, bonus and participation in any
non-qualified deferred or incentive compensation arrangement) and Heath Group
Entity employer for each employee of the Heath Group Entities employed as of the
Signing Date (collectively, the “Employees”). All Employees are either United
States citizens or otherwise authorized to engage in employment in the United
States in accordance with all Laws. All sums due for Employee compensation and
benefits and all vacation time owing to any Employee (including all persons
whose employment by any Company is terminated prior to the Signing Date) have
been duly and adequately accrued on the accounting Books and Records of the
Heath Group Entities.
 
8

--------------------------------------------------------------------------------


 
(b) Contracts. Except as set forth in Schedule 3.17(b), no Heath Group Entity is
a party to (i) any contract for employment between any Heath Group Entity and an
Employee of such Heath Group Entity that cannot be terminated at will without
cost, or (ii) any collective bargaining agreement or other contract to or with
any labor union, Employee representative or group of Employees. Except as set
forth in Schedule 3.17(b), the employment of all Employees is terminable at will
without any penalty or severance obligation of any kind on the part of any Heath
Group Entity.
 
(c) Compliance with Labor Laws. The Heath Group Entities have complied and are
presently complying with all Laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, and are not
engaged in any unfair labor practice or unlawful employment practice.
 
Section 3.18 Employee Benefits. 
 
(a) Identification of Company Plans. Schedule 3.18(a) sets forth a list of all
Employee Benefit Plans which provide compensation or benefits to employees,
officers, directors or consultants of any Heath Group Entity (collectively, the
“Company Plans”). Seller has delivered to Purchaser true and complete copies of:
(i) each of the Company Plans and any related funding agreements thereto
(including insurance contracts) including all amendments, all of which are
legally valid and binding and in full force and effect, and there are no
defaults thereunder, (ii) the currently effective Summary Plan Description
pertaining to each of the Company Plans, (iii) the three most recent annual
reports for each of the Company Plans, (iv) the most recent IRS determination
letter for each Company Plan which is intended to constitute a qualified plan
under Section 401 of the Code, and (v) financial statements for each funded
Company Plan. Notwithstanding any statement or indication in this Agreement to
the contrary, except as disclosed on Schedule 3.18(a), there are no Company
Plans which the Companies (through the applicable Company) will not be able to
terminate (or in which the Companies (through the applicable Company) will not
be able to terminate the participation of its employees) immediately after the
Closing in accordance with their terms and ERISA, and without incurring any
expenses (including, but not limited to, loads or termination charges imposed
with respect to insurance policies or mutual funds used to fund such Company
Plans), other than administrative expenses in connection with such termination
and benefits accrued as of the date of termination.
 
9

--------------------------------------------------------------------------------



(b) Compliance with Applicable Laws. All Company Plans comply with and are and
have been operated in material compliance with each applicable provision of
ERISA, the Code, other federal statutes, state Law (including, state insurance
Law) and the regulations and rules promulgated pursuant thereto or in connection
therewith. No Heath Group Entity nor any member of the same controlled group of
businesses as the Heath Group Entities within the meaning of Section 4001(a)(14)
of ERISA (an “ERISA Affiliate”) has failed to make any material contributions or
to pay any material amounts due and owing as required by the terms of any
Company Plan. Other than routine claims for benefits under the Company Plans,
there are no pending or, to Seller’s Knowledge, threatened investigations,
proceedings, claims, lawsuits, disputes, actions, audits or controversies
involving the Company Plans or the fiduciaries, administrators, or trustees of
any of the Company Plans or any ERISA Affiliate as the employer or sponsor under
any Company Plan, with any of the IRS, the Department of Labor, the Pension
Benefit Guaranty Corporation, any participant in or beneficiary of any Company
Plan or any other Person whomsoever. To Seller’s Knowledge, there is no
reasonable basis for any such claim, lawsuit, dispute, action or controversy.
 
(c) Pension Benefit Plans. None of the Heath Group Entities nor any ERISA
Affiliate is or ever has been a sponsor or obligated to contribute to any plan
covered by Title IV of ERISA or Section 412 of the Code, or any “multiemployer
plan,” within the meaning of Section 3(37) of ERISA. Each of the Company Plans
which is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS, and has been operated
substantially in accordance with its terms and with the provisions of the Code.
 
(d) Welfare Benefit Plans. Each Company Plan which is required to comply with
the provisions of Part 6 of Title I of ERISA, Section 601 et seq., and Code
Section 4980B and the provisions of Part 7 of Title I of ERISA, Section 701 et
seq., and Code Section 4980D has complied in all material respects. Except as
required by such Sections of the Code, no Company Plan which is a Welfare
Benefit Plan provides for any post-employment benefits.
 
(e) Effect of Consummation. Neither the execution of this Agreement nor the
consummation of the transactions contemplated by this Agreement will (i) entitle
any current or former employee of any Heath Group Entity or any other individual
to a bonus, severance pay, unemployment compensation or similar payment by the
Heath Group Entity (or otherwise trigger any right of termination or separation
entitling any current or former employee to any such bonus, severance pay,
unemployment compensation or similar payment) (ii) otherwise accelerate the time
of payment or vesting, or increase the amount of any compensation due to any
current or former employee of any Heath Group Entity, (iii) result in any
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code for which an exemption is not available, or (iv) in any way result in any
liability of any Heath Group Entity with respect to any Employee Benefit Plan of
any Person. No Heath Group Entity is a party or subject to any agreement,
contract or other obligation which would require the making of any payment,
other than payments contemplated by this Agreement, to any employee of such
Heath Group Entity, Seller or any other Person as a result of the consummation
of the transactions contemplated herein.
 
(f) Termination. As of the Closing, the Company Plan set forth on Schedule
10.1(c) with respect to the Companies shall have been terminated in accordance
with the terms thereof and applicable Law without any further liability of the
Companies or any sponsor or fiduciary thereof. Seller shall have made such
additional contributions and other payments to such Company Plan as necessary to
satisfy the Termination Obligation in connection with the foregoing.
 
10

--------------------------------------------------------------------------------



Section 3.19 Taxes. 
 
(a) Taxes and Tax Returns. All Taxes that are due and payable by any Heath Group
Entity or by Seller (or affiliates of Seller) on behalf of or with respect to
any Heath Group Entity (whether or not shown on a Return) have been paid. There
are no liens on the property or assets of any Heath Group Entity for Taxes other
than Permitted Encumbrances. All current Taxes not yet due and payable by the
Company or by Seller (or affiliates of Seller) on behalf of or with respect to
any Heath Group Entity have been properly accrued on the consolidated balance
sheet of the Heath Group Entities. All Tax returns (including amended returns
and claims for refund), reports, and declarations of estimated Tax
(collectively, “Returns”) which were required to be filed by any Heath Group
Entity or by Seller (or affiliates of Seller) on behalf of or with respect to
any Heath Group Entity with any Governmental Authority have been timely filed.
All Returns are true and correct in all material respects and accurately reflect
the Tax liabilities of the applicable Heath Group Entity or by Seller (or
affiliates of Seller) on behalf of or with respect to any Heath Group Entity .
 
(b) Statute of Limitations and Tax Actions. No Heath Group Entity or Seller (or
affiliates of Seller) on behalf of or with respect to any Heath Group Entity has
executed any presently effective waiver or extension of any statute of
limitations against assessments and collection of Taxes. There are no pending
or, to Seller’s Knowledge, threatened Claims, assessments, notices, proposals to
assess, deficiencies or audits with respect to Taxes.
 
(c) Other Tax Representations. Proper and accurate amounts have been withheld
and remitted by the applicable Heath Group Entity from and with respect to all
Persons from whom it is required by applicable law to withhold for all periods
in compliance with the tax withholding provisions of all Laws. There is no
contract, plan or arrangement covering any Person that, individually or
collectively, would give rise to the payment of any amount that would not be
deductible by any Company by reason of Section 162(m) or Section 280G of the
Code. No Heath Group Entity is a “foreign person” within the meaning of Section
1445(f)(3) of the Code. No Heath Group Entity has ever been a member of any
group that filed a consolidated federal income tax return.
 
Section 3.20 Bank Accounts; Powers of Attorney. Schedule 3.20 lists the names of
(a) each bank, trust company and stock or other broker with which any Heath
Group Entity has an account, credit line or safe deposit box or vault, or
otherwise maintains relations (the “Bank Accounts”), (b) all Persons authorized
to draw on, or to have access to, each of the Bank Accounts, and (c) all Persons
authorized by proxies, powers of attorney or other like instruments to act on
behalf of any Heath Group Entity in any matter concerning the business of such
Heath Group Entity. Each of the Bank Accounts has a positive cash balance. No
proxies, powers of attorney or other like instruments are irrevocable. Except as
set forth on Schedule 3.20, the Companies will have access to, and be authorized
to draw on, the Bank Accounts.
 
Section 3.21 Affiliated Transactions. Except as set forth on Schedule 3.21,
there are no outstanding loans or other transactions between any Heath Group
Entity and Seller, officer, director, shareholder, consultant or affiliate of
any Heath Group Entity or any spouse or child of any such person. Neither
Seller, nor any officer, director, shareholder, consultant or affiliate of any
Heath Group Entity nor any spouse or child of any such person owns or has any
interest in, directly or indirectly, any real or personal property owned by or
leased to any Heath Group Entity.
 
11

--------------------------------------------------------------------------------


 
Section 3.22 Books and Records. The Books and Records of the Heath Group
Entities, all of which have been made available to Purchaser prior to the
Signing Date, are true, correct and complete and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls.
 
Section 3.23 Full Disclosure. No representation or warranty of the Seller made
in this Agreement, nor any written statement furnished to Purchaser pursuant
hereto or in connection with the transactions contemplated hereby, contains or
will contain any untrue statement of a material fact which affects the business
or financial condition of the Heath Group Entities, or omits or will omit to
state a material fact necessary to make the statements or facts contained herein
or therein not misleading.
 
Section 3.24 Brokers. No person is or will become entitled to receive any
brokerage or finder’s fee, advisory fee or other similar payment for the
transactions contemplated by this Agreement by virtue of having been engaged by
or acted on behalf of Seller or any Heath Group Entity, except, as to the
Seller, Philo Smith Capital Corp., whose fees and expenses are to be paid by the
Seller. Seller agrees to indemnify and defend the Purchaser and to hold
Purchaser harmless from any claim by any individual or entity asserting a broker
or agency relationship relative to this Transaction.
 
Section 3.25 Absence of Sensitive Payments. No Heath Group Entity has made or
maintained (i) any contributions, payments or gifts of its funds or property to
any governmental official, employee or agent where either the payment or the
purpose of such contribution, payment or gift was or is illegal under the laws
of the United States or any state thereof, or any other jurisdiction (foreign or
domestic); or (ii) any contribution, or reimbursement of any political gift or
contribution made by any other person, to candidates for public office, whether
federal, state, local or foreign, where such contributions were or would be a
violation of applicable law.
 
Section 3.26 Financial Information. The Seller has delivered to the Purchaser
all relevant financial information of the Heath Group Entities necessary to
create consolidated financial statements as of June 30, 2008 based on generally
accepted accounting principles (other than an actuarial report with respect to
the unfunded pension liability of the Heath Group Entities as of June 30, 2008
(the “Pension Liability Report”)), along with financial information with respect
to the financial condition and results of operations for the Heath Group
Entities for calendar year 2007 and the six month period ended June 30, 2008.
The financial information of the Heath Group Entities set forth on Schedule 3.26
(collectively, the “Scheduled Financial Information”) (i) were prepared in
accordance with the books of account and other financial records of each of the
Heath Group Entities, (ii) present fairly the financial condition and results of
operations of each of the Heath Group Entities as of the dates thereof or for
the periods covered thereby and (iii) include all adjustments (consisting only
of normal recurring accruals) that are necessary for a fair presentation of the
financial condition of each of the Heath Group Entities and the results of the
operations of each of the Heath Group Entities as of the dates thereof or for
the periods covered thereby (subject, in the case of interim information, to
normal, recurring adjustments, consistently applied, none of which, individually
or in the aggregate, is material); provided that, as of the date of execution of
this Agreement, the Scheduled Financial Information excludes the amount of the
unfunded pension liability of Heath Group Entities as of June 30, 2008. Except
as set forth in Schedule 3.26, the Heath Group Entities do not have any material
liability or obligation of any kind or nature (fixed or contingent) which is not
reflected, reserved against or disclosed in the Scheduled Financial Information.
 
12

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser hereby represents and warrants to the Seller that the statements
set forth in this Article IV are correct and complete as of the date hereof.
 
Section 4.1 Organization; Good Standing; Delivery of Charter Documents. The
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. Purchaser is duly qualified as a foreign
corporation in the State of Texas.
 
Section 4.2 Power and Authority. The Purchaser has all requisite corporate power
and authority necessary to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby,
including the execution, delivery and performance of all of the Transaction
Documents to which the Purchaser is a party.
 
Section 4.3 Authorization; Execution and Validity. Each of the Transaction
Documents, when executed and delivered by the Purchaser, will be duly
authorized, executed and delivered, and will constitute a valid, legal and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with the terms of such Transaction Document, subject to any Law
Affecting Creditors’ Rights.
 
Section 4.4 No Conflict; Purchaser Consents. The execution, delivery and
performance by the Purchaser of each Transaction Document to which it is a party
will not (a) violate any Law, (b) violate any Charter Document of the Purchaser,
(c) violate any Order to which the Purchaser is a party or by which the
Purchaser or its assets is bound, or (d) require any Consent from any Person.
 
Section 4.5 Full Disclosure. No representation or warranty of the Purchaser made
in this Agreement, nor any written statement furnished to the Seller pursuant
hereto or in connection with the transactions contemplated hereby, contains or
will contain any untrue statement of a material fact which affects the business
or financial condition of the Purchaser, or omits or will omit to state a
material fact necessary to make the statements or facts contained herein or
therein not misleading.
 
Section 4.6 Brokers. No Person is or will become entitled to receive any
brokerage or finder’s fee, advisory fee or other similar payment for the
transactions contemplated by this Agreement by virtue of having been engaged by
or acted on behalf of the Purchaser. The Purchaser agrees to indemnify and
defend Seller and to hold Seller harmless from any claim by any individual or
entity asserting a broker or agency relationship with Purchaser relating to this
Transaction.
 
13

--------------------------------------------------------------------------------


 
Section 4.7 Investment Representations.
 
(a) Purchaser is acquiring the Purchased Heath Interests for investment for its
own account and not as an agent or nominee for any other Person, solely for
purposes of investment and not with a view to, or for offer or sale or grant of
any participation in connection with, any distribution thereof in violation of
any Law, subject to Purchaser’s compliance with the applicable provisions of the
Transaction Documents to which it is specified therein to be a party on or after
the date hereof.
 
(b) Purchaser (1) is an “accredited investor,” within the meaning of Rule 501 of
Regulation D, as promulgated by the SEC and presently in effect, and (2) has
such knowledge, skill and experience in business, financial and investment
matters so that it is capable of evaluating the merits, risks and consequences
of its purchase of the Purchased Heath Interests at the Closing and is able to
bear the economic risk of loss of its investment in such shares indefinitely
(including a complete loss of such investment). To the extent deemed necessary
by Purchaser, Purchaser has retained professionals of Purchaser’s choice at its
own expense, to provide appropriate professional advice regarding the
investments, tax and legal merits and consequences of acquiring and owning such
shares.
 
ARTICLE V
COVENANTS OF SELLER
 
Section 5.1 Cooperation of the Seller. From the Signing Date through the Closing
Date, the Seller shall use all reasonable efforts (a) to take all actions and to
do all things necessary or advisable to consummate the transactions contemplated
by this Agreement, (b) to cooperate with Purchaser in connection with the
foregoing, including using reasonable efforts to obtain all Required Consents,
and (c) subject to the other terms and conditions of this Agreement, to cause
all the conditions set forth in Section 8.1, the satisfaction of which is in the
reasonable control of the Seller, to be satisfied on or prior to Closing.
 
Section 5.2 Pre-Closing Access to Information. From the Signing Date through the
Closing Date, the Seller shall afford to the Purchaser and its Representatives
access to the properties, management, employees and Books and Records of the
Heath Group Entities at such times as reasonably requested by Purchaser.
 
Section 5.3 Conduct of Business. From the Signing Date through the Closing Date,
the Seller shall, and shall cause each of the Heath Group Entities to, use all
reasonable efforts to (i) preserve substantially the relationships with their
Representatives, suppliers and customers, (ii) perform its obligations under all
contracts, leases and Licenses in all material respects, (iii) comply with all
Laws, (iv) confer with the Purchaser regarding operational matters of a material
nature, (v) report periodically to the Purchaser regarding the status of its
business and the results of its operations, and (vi) conduct its business in the
ordinary course and consistent with past practices.
 
14

--------------------------------------------------------------------------------



Section 5.4 No Business Changes. From the Signing Date through the Closing Date,
the Seller shall not, and shall cause the Heath Group Entities not to, without
the express written consent of the Purchaser: (i) enter into any material
agreement relating to the assets, properties or business of the Heath Group
Entities, other than in the ordinary course of business; (ii) incur or discharge
any material obligation or liability, except in the ordinary course of business;
(iii) commit to make or make any capital expenditures or purchase any material
assets; (iv) cancel or fail to renew any License; (v) impose any lien, pledge or
encumbrance upon the Interest or any of the assets of any Heath Group Entity;
(vi) make any change or authorize to be made any change to the Charter Documents
of any Company; (vii) declare, set aside, or pay any dividend or make any
distribution with respect to HXS Interests or Hardscrabble Interests (whether in
cash or in kind) or redeem, purchase, or otherwise acquire any HXS Interests or
Hardscrabble Interests other than (i) distributions by each Company to the
Seller to pay Taxes on their respective allocable share of the income of such
Company and (ii) to the extent that cash in the Companies exceeds $200,000,
distributions such that any remaining cash is less than $200,000; (viii) issue,
deliver or sell any equity securities or interests of any kind of the Company or
split, combine or reclassify HXS Interests or Hardscrabble Interests with, into
or as any other type of equity security or interest of any kind; (ix) incur any
indebtedness for borrowed money; (x) forgive or cancel any indebtedness owing to
any Heath Group Entity or waive any claims or rights of value belonging to any
Heath Group Entity, (xi) sell, lease, license or otherwise dispose of any of the
assets or properties of any Heath Group Entity, other than in the ordinary
course of business; (xii) pay or increase the rate or terms of compensation or
benefits payable to or to become payable to any of the directors, officers,
employees, consultants or agents of any Heath Group Entity above the amounts
reflected in Schedule 3.17(a); (xiii) except pursuant to the termination under
Section 7.8(a), amend or otherwise make any changes to any of the Company Plans
or increase the rate or terms of any benefits payable under the Company Plans;
(xiv) make any other change in the terms of employment of any Employee; (xv)
make or rescind any express or deemed material election relating to any Tax; or
(xvi) commit pursuant to a legally binding agreement to do any of the foregoing.
 
Section 5.5 Supplements to Schedules. If, between the Signing Date and the
Closing Date, Seller becomes aware that any of its representations and
warranties in this Agreement or the schedules to this Agreement was inaccurate
when made or if during such period any event occurs or condition changes that
causes any of such representations and warranties to be inaccurate, then the
Seller shall notify the Purchaser thereof in writing and supplement the
schedules hereto to account for any such inaccuracy, event or change. Any such
supplement to the schedules shall not be deemed to have been disclosed as of the
Signing Date, or to have cured any breach of a representation and warranty made
in this Agreement, unless so agreed in writing by the Purchaser.
 
Section 5.6 Standstill. Until the earlier to occur of the Closing or the
termination of this Agreement pursuant to Article IX, the Seller shall not, nor
shall the Seller permit the Heath Group Entities or any of Seller’s or their
respective Representatives to, (a) directly or indirectly encourage, solicit,
initiate or participate in discussions or negotiations with, or provide any
information or assistance to, any Person (other than Purchaser and its
Representatives) concerning any merger, sale of securities, sale of substantial
assets, investment proposals or similar transaction involving any Heath Group
Entity, (b) entertain or discuss any acquisition or investment proposals
whatsoever with respect to any Heath Group Entity or (c) except as required by
law after not less than five days notice to Purchaser, disclose to any third
party any non-published information concerning any Heath Group Entity, the
business of any Heath Group Entity or any Heath Group Entity’s financial
condition. The Seller shall, and shall cause the Heath Group Entities to,
promptly notify the Purchaser if Seller or any Heath Group Entity receives any
such proposal or offer or any inquiry or contact with respect thereto and
provide the Purchaser a copy of any written communication with respect thereto. 
 
15

--------------------------------------------------------------------------------



Section 5.7 Discharge of Encumbrances. Seller shall, and shall cause the Heath
Group Entities to, take all actions and do all things necessary to cause all
Encumbrances, other than Permitted Encumbrances, on any of the Purchased Heath
Interests or the assets of the Heath Group Entities to be terminated or
otherwise discharged at or prior to the Closing.
 
Section 5.8 Non-Disclosure; Non-Competition; Non-Solicitation.
 
(a) Non-Disclosure Agreement. From the Signing Date through the Closing Date,
Seller agrees that Seller will not (i) disclose to any person, either directly
or indirectly, any Confidential Information, unless and solely to the extent
that such Confidential Information is required to be disclosed by law or
pursuant to a final judicial order or decree, (ii) use for his own account or
cause, facilitate or allow any third party to use Confidential Information in
any way. The Seller further agrees that, on or prior to the Closing Date, the
Seller shall deliver to Companies all memoranda, notes, plans, records, reports
and other documents (and copies thereof) relating to the Heath Group Entities or
the conduct of the business of the Heath Group Entities that the Seller may
possess or have under their control. Notwithstanding the foregoing, Seller shall
be permitted to use Confidential Information for the purpose of winding up the
affairs of JLH following the Closing.
 
(b) Work Product. All records and documents embodying any Confidential
Information or pertaining to the existing or contemplated scope of the Heath
Group Entities’ business which have been conceived, prepared or developed by
Seller in connection with his ownership interests in the Heath Group Entities,
his employment by the Heath Group Entities or otherwise, either alone or with
others (herein called “Work Product”), shall be the sole property of the
Companies following the Closing Date. At or prior to the Closing Date, the
Seller shall deliver all Work Product to the Companies.
 
(c) Non-Competition Agreement. From the date hereof through the later of (i) the
sixth (6th) anniversary of the Closing or (ii) the second anniversary of the
Option Closing with respect to Seller, Seller will not, directly or indirectly
(including through any affiliate or related person), without the express written
consent of the Purchaser, (A) own, engage in, manage, operate, join, control, or
participate in the ownership, management, operation, or control of, or be
connected as a stockholder, director, officer, employee, agent, partner, joint
venturer, member, beneficiary, or otherwise with, any “Competing Business”
(defined below) anywhere in the “Restricted Territory” (defined below),
provided, however that nothing in this Agreement shall prohibit the Seller from
being a passive owner of less than five percent (5%) of the outstanding
ownership interests of any Person which is publicly traded on a national
exchange, so long as the Seller has no active participation in the business or
affairs of such Person (whether through employment, management, board position,
consulting or otherwise); (B) induce any customer of any Heath Group Entity to
patronize any Competing Business; (C) solicit or accept any Competing Business
from any customer of any Heath Group Entity; (D) request or advise any customer,
supplier or partnerof any Heath Group Entity to withdraw, curtail or cancel its
business with the Heath Group Entity ; or (E) disclose to any Person engaged in
any Competing Business the names or addresses of any of the customers of any
Heath Group Entity or (F) subject to the license agreement provided for in
Section 7.6(d), use the “Heath” name (including but not limited to “Jeffrey L.
Heath”) in any Competing Business or any insurance business or any kind. For
purposes of this Agreement, the term “Competing Business” is defined to mean any
activity or business (other than on behalf of any Company) that is or would be
competitive with the business conducted by any Heath Group Entity or by
Purchaser or any of its Subsidiaries at any time on or following the date hereof
and prior to the later of (i) the fourth (4th) anniversary of the Closing or
(ii) the Option Closing with respect to Seller. The term “Restricted Territory”
is defined to mean any location in the United States or Canada. The Parties
understand and agree that, for purposes of this Section 5.8(c) or Section
5.8(d), references to the Option Closing shall be deemed to be the “Option
Expiration Date” following such time as the Heath Put-Call Option (as defined in
the Amended and Restated Operating Agreements ceases to be exercisable.
Notwithstanding the termination of the foregoing provision, the restriction set
forth in clause (F) of this Section 5.8(c) above shall continue to apply
indefinitely.
 
16

--------------------------------------------------------------------------------


 
(d) Non-Solicitation Agreement. From the date hereof through the later of (i)
the sixth (6th) anniversary of the Closing or (ii) the second anniversary of the
Option Closing with respect to Seller, Seller shall not, either on its own
behalf or on behalf of any business competing with the Purchaser, directly or
indirectly (A) solicit or induce, or in any manner attempt to solicit or induce
any person employed by, or an agent of, any Heath Group Entity or the Purchaser
to terminate such person’s employment or agency, as the case may be, with such
entity, or (B) attempt to induce any supplier or customer to cease being (or any
prospective supplier or customer not to become) a supplier or customer of any
Heath Group Entity or the Purchaser.
 
(e) Modification of Restrictions. Seller agrees that if an arbitrator or a court
of competent jurisdiction determines that the length of time or any other
restriction, or portion thereof, set forth in this Section 5.8 is overly
restrictive and unenforceable, the arbitrator or court shall reduce or modify
such restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the Parties agree that the
restrictions of this Section 5.8 shall remain in full force and effect. Seller
further agrees that if an arbitrator or court of competent jurisdiction
determines that any provision of this Section 5.8 is invalid or against public
policy, the remaining provisions of this Section 5.8 and the remainder of this
Agreement shall not be affected thereby, and shall remain in full force and
effect.
 
(f) Injunctive Relief. In the event of any pending, threatened or actual breach
of any of the covenants or provisions of this Section 5.8, as determined by an
arbitrator or a court of competent jurisdiction, it is understood and agreed by
Seller that the remedy at law for a breach of any of the covenants or provisions
of this Section 5.8 may be inadequate and, therefore, the Purchaser and the
Companies shall be entitled to a restraining order or injunctive relief in
addition to any other remedies at law and in equity, as determined by an
arbitrator or a court of competent jurisdiction. Seller waives any bond, surety,
or other security that might be required of the Purchaser or the Companies as a
condition of any such restraining order or injunctive relief.
 
17

--------------------------------------------------------------------------------


 
(g) Acknowledgments of Seller. Seller acknowledges that (i) any public
disclosure of the Confidential Information will have an adverse effect on the
Companies, the Purchaser and the respective businesses, (ii) Seller possesses
unique skills and experience, (iii) the Companies and the Purchaser would suffer
irreparable injury if Seller breached any of the terms of this Section 5.8, (iv)
the Companies and the Purchaser will be at a substantial competitive
disadvantage if such entity fails to acquire and maintain exclusive ownership of
the Confidential Information or Seller fails to abide by the restrictions
provided in this Section 5.8, (v) the scope of the restrictions provided in this
Section 5.8 are reasonable when taking into account (A) the negotiations between
the Parties and (B) that Seller is the direct beneficiary of the Purchase Price
paid pursuant to this Agreement, (vi) the consideration being paid to Seller
(and the Seller collectively) pursuant to this Agreement is sufficient
inducement for the Seller to agree to the terms hereof, (vii) the provisions of
this Section 5.8 are reasonable and necessary to protect the business and
interests of the Companies and Purchaser, to prevent the improper use or
disclosure of the Confidential Information and to provide the Companies and the
Purchaser with exclusive ownership of all such Confidential Information, and
(viii) the terms of this Section 5.8 preclude Seller from engaging in the
conduct of the business of the Company only for a reasonable period.
 
(h) Release. Seller, in his capacity as a member, manager, officer and/or
employee of the Company, hereby releases and forever discharges the Companies
from any and all Claims whatsoever, whether known or unknown suspected or
unsuspected, both at law and in equity, which the Seller or any of its
affiliates now has, have ever had or may hereafter have against the Companies
related to any matter arising prior to the Closing Date. As of the Closing Date,
the Seller has no knowledge of any Claims by it against the Companies. Seller
also releases the Companies from any claims or rights to indemnification Seller
may have under the Governing Documents of the Companies.
 
(i) Affiliates. Any reference to the Company or Companies in this Section 5.8
shall be deemed to include the Company, Purchaser, its subsidiaries and any
other entity controlled by or under common control with Purchaser or its
subsidiaries, unless the context clearly indicates otherwise.
 
(j) Acknowledgement. For the avoidance of doubt, the provisions set forth in
this Section 5.8 are in addition to (and not in lieu of) provisions with respect
to non-disclosure, non-competition and non-solicitation set forth in an
employment agreement with Seller to be executed at Closing, which provisions may
be in effect concurrently with this Agreement. In the event of any conflict
between the provisions of this Agreement and such employment agreement, Seller
shall be subject to the most restrictive provision then in effect.
 
ARTICLE VI
COVENANTS OF PURCHASER
 
Section 6.1 Cooperation by Purchaser. From the Signing Date through the Closing
Date, the Purchaser shall use all reasonable efforts (a) to take all actions and
to do all things necessary or advisable to consummate the transactions
contemplated by this Agreement, (b) to cooperate with the Companies and the
Seller in connection with the foregoing, including using reasonable efforts to
obtain all of the Required Consents, and (c) subject to the other terms and
conditions of this Agreement, to cause all the conditions set forth in Section
8.2, the satisfaction of which is in the reasonable control of the Purchaser, to
be satisfied on or prior to Closing.
 
18

--------------------------------------------------------------------------------



ARTICLE VII
MUTUAL COVENANTS
 
Section 7.1 Fees and Expenses. Each Party hereto will be responsible for and
bear all its own costs and expenses incurred at any time in connection with
pursuing, negotiating or consummating this Agreement and all other agreements
contemplated by the Transaction Documents. Such costs and expenses incurred by
the Seller will be paid by the Seller with funds other than those of the
Companies.
 
Section 7.2 Governmental Consents. Promptly after the Signing Date, each Party
shall take all actions and do all things necessary to obtain all Consents
required by any Governmental Authority to consummate the transactions
contemplated hereby.
 
Section 7.3 Consents to Assign Leases and Contracts.
 
(a) Cooperation and Reasonable Efforts. Each Party hereby agrees to use
reasonable efforts, to take reasonable actions (including the Purchaser’s
delivery to third parties of its audited financial statements) and to cooperate
with each other as may be necessary to obtain Consents under Encumbered
Instruments. Except as expressly provided herein (including as provided in
Section 7.9), no Party shall be required to pay any sum, to incur any obligation
or to agree to any amendment of any Encumbered Instrument in order to obtain any
such Consent to transfer and assign the Encumbered Instrument.
 
(b) Pre-Closing; Required Consents. Schedule 7.3(b) lists the Encumbered
Instruments under which a Consent must be obtained from the appropriate third
party prior to Closing as a condition to Closing (collectively, the “Required
Consents”).
 
(c) Notwithstanding anything to the contrary set forth in this Section 7.3,
Seller’s obligations with respect to Consents in connection with effectuating
the Pre-Closing Restructuring are set forth in Section 7.9.
 
Section 7.4 Licenses. Each Party hereby agrees to use reasonable efforts, to
take reasonable actions and to cooperate with each other as may be necessary to
transfer to Purchaser, or assist Purchaser in obtaining, all Licenses required
for the Companies to conduct the business of the Heath Group Entities. On or as
soon as practicable after the Signing Date, each Party shall file, separately or
jointly with any other Party, as the case may be, all applications necessary to
transfer or obtain the Licenses. Each Party shall use reasonable efforts to
resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the applications contemplated hereby. Except as
expressly provided herein (including as provided in Section 7.9)., the Seller on
the one hand and the Purchaser on the other hand shall each pay one-half of the
fees and expenses incurred in connection with transferring or obtaining all
Licenses. Notwithstanding anything to the contrary set forth in this Section
7.4, Seller’s obligations with respect to transferring Licenses in connection
with the Pre-Closing Restructuring are set forth in Section 7.9.
 
Section 7.5 Further Assurances. Subject to the other terms and conditions of
this Agreement, at any time and from time to time, whether before or after
Closing, each Party shall execute and deliver all instruments and documents and
take all other action that the other Party may reasonably request to consummate
or to evidence the consummation of the transactions contemplated by this
Agreement.
 
19

--------------------------------------------------------------------------------


 
Section 7.6 Supplemental Agreements. At or prior to the Closing, (a) the
individuals set forth on Schedule 7.6 shall execute employment agreements in
substantially the forms attached hereto as Exhibit A; (b) Purchaser and Seller
shall execute an amended and restated operating agreement for each of HXS and
Hardscrabble (collectively, the “Amended and Restated Operating Agreements”) in
substantially the forms attached hereto on Exhibit B and Exhibit C, (c) Seller
shall have irrevocably assigned to the Companies, pursuant to an assignment of
rights in a form reasonably satisfactory to Purchaser, all rights of Seller in
the “Jeffrey L. Heath” name (including derivative forms thereof) for use in
Purchaser’s business (including the business of the Heath Group Entities) and
(d) Purchaser and Seller shall execute a license agreement providing JLH with
the right to use the “Jeffrey L. Heath” trademark for the sole purpose of
winding up the operations of JLH.
 
Section 7.7 Tax Matters. Preparation of Returns.
 
(i) Tax Periods Ending On or Before the Closing Date.
 
(A) Non-Income Returns. Purchaser shall prepare or cause to be prepared and file
or cause to be filed all Returns for the Companies for all periods ending on or
prior to the Closing Date (“Pre-Closing Tax Period”) which are filed after the
Closing Date, other than income Returns for such periods. Such Returns shall be
prepared consistently with the past practice of the Companies, unless otherwise
required by applicable Law. Purchaser shall permit the Seller to review and
comment on each such Return described in the preceding sentence prior to filing.
Seller shall reimburse Purchaser for Taxes of the Companies with respect to such
periods within five (15) days of payment by Purchaser or the Companies of such
Taxes.
 
(B) Income Returns. Seller shall prepare or cause to be prepared all income
Returns for the Companies for all Pre-Closing Tax Periods, including
specifically, the final partnership income Return of each of HXS and
Hardscrabble that will result from the termination of each such partnership (as
treated for Tax purposes) pursuant to Section 708 of the Code. Such income
Returns shall be prepared consistently with past practice of the Companies.
Seller shall permit Purchaser to review and comment on each such Return
described in the preceding sentence prior to filing. The Purchaser or the
Companies shall file such Returns at the direction of the Seller. The cost of
preparing such Returns shall be borne by the Seller, and not the Companies.
 
(ii) Tax Periods Beginning Before and Ending After the Closing Date. Purchaser
shall prepare or cause to be prepared and file or cause to be filed Returns of
the Companies (if any) for Tax periods which begin before the Closing and end
after the Closing (a “Straddle Tax Period”). Such Returns shall be prepared
consistently with the past practice of the Companies unless otherwise required
by applicable Law. Purchaser shall permit the Seller to review and comment on
each such Return described in the preceding sentence prior to filing. Seller
shall reimburse Purchaser within five (5) days of the date on which Taxes are
paid with respect to such periods an amount equal to the portion of such Taxes
which relates to the portion of such taxable period ending on Closing.
 
20

--------------------------------------------------------------------------------


 
(iii) Allocation. For purposes of this Section 7.7, in the case of any Taxes
that are imposed on a periodic basis and are payable for a taxable period that
includes (but does not end on) the Closing, the portion of such Tax which
relates to the portion of such taxable period ending on the Closing shall (x) in
the case of any Taxes other than the Taxes based upon or related to income or
receipts, be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on the Closing and the denominator of which is the number
of days in the entire taxable period, and (y) in the case of any Tax based upon
or related to income or receipts be deemed equal to the amount which would be
payable if the relevant taxable period ended on the Closing. For purposes of
this Section 7.7, in the case of any Tax credit relating to a taxable period
that begins before and ends after the Closing, the portion of such Tax credit
which relates to the portion of such taxable period ending on the Closing shall
be the amount which bears the same relationship to the total amount of such Tax
credit as the amount of Taxes described in (y) above bears to the total amount
of Taxes for such taxable period.
 
(b) Cooperation on Tax Matters.
 
(i) Purchaser and Seller (and Purchaser shall cause the Companies to) cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Returns and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party's request) the provision of records and information
reasonably relevant to any such audit, litigation, or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Seller and
Purchaser agree to (A) retain all books and records with respect to Tax matters
pertinent to the Companies relating to any taxable period beginning before the
Closing Date until expiration of the statute of limitations (and any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) give all parties
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if any other party so requests, shall allow such
other party to take possession of such books and records.
 
(ii) The Purchaser and the Seller further agree, upon request, to use their
reasonable best efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed.
 
(c) Amended Returns.
 
(i) Any amended Return of the Companies or claim for Tax refund on behalf of the
Companies for any period ending on or prior to the Closing Date shall be filed,
or caused to be filed, only by the Seller. The Seller shall not, without the
prior written consent of the Purchaser (which consent shall not be unreasonably
withheld or delayed), make or cause to be made, any such filing, to the extent
such filing, if accepted, reasonably might change the Tax liability of the
Purchaser or the Companies for any period ending after the Closing Date.
 
21

--------------------------------------------------------------------------------


 
(ii) Any amended Return of the Companies or claim for Tax refund on behalf of
the Companies for any period ending after the Closing Date shall be filed, or
caused to be filed, only by the Purchaser. The Purchaser shall not, without the
prior written consent of the Seller (which consent shall not be unreasonably
withheld or delayed), make or cause to be made, any such filing, to the extent
such filing, if accepted, reasonably might change the Tax liability of the
Seller for any period ending on or prior to the Closing Date.
 
(d) Audits.
 
(i) Purchaser shall provide Seller with notice of any written inquiries, audits,
examinations or proposed adjustments by the Internal Revenue Service (“IRS”) or
any other Taxing Authority, which relate to any Pre Closing Tax Periods. Seller
shall have the sole right to represent the interests of the Companies in any Tax
audit or other proceeding relating to any Pre Closing Tax Periods, to employ
counsel of their choice at their own expense, and to settle any issues and to
take any other actions in connection with such proceedings relating to such
taxable periods; provided, however, that Seller shall inform Purchaser of the
status of any such proceedings, shall provide Purchaser (at Purchaser’s cost and
expense) with copies of any pleadings, correspondence, and other documents as
Purchaser may reasonably request and shall consult with Purchaser prior to the
settlement of any such proceedings and shall obtain the prior written consent of
Purchaser prior to the settlement of any such proceedings that could reasonably
be expected to adversely affect Purchaser in any taxable period ending after the
Closing Date, which consent shall not be unreasonably withheld or delayed;
provided further, however, that Purchaser and counsel of its own choosing shall
have the right to participate in, but not direct, the prosecution or defense of
such proceedings at Purchaser’s sole expense.
 
(ii) Purchaser and Seller shall promptly provide each other with notice of any
written inquiries, audits, examinations or proposed adjustments by the IRS or
any other Taxing Authority that relate to any Straddle Tax Period. Purchaser and
Seller shall jointly control the conduct of any Tax audits or other proceedings
relating to Taxes for a Straddle Tax Period, and neither party shall settle any
such Tax audit or other proceeding without the written consent of the other
party, which consent shall not be unreasonably withheld or delayed.
 
(iii) Purchaser shall have the right to control all other Tax audits or
proceedings of the Companies. Purchaser shall obtain the prior written consent
of Seller prior to the settlement of any such proceedings that could reasonably
be expected to increase the Seller’s Tax liabilities for a Pre-Closing Tax
Period, which consent shall not be unreasonably withheld or delayed.
 
(iv) Purchaser and the Companies shall execute and deliver to Seller such powers
of attorney and other documents as may be necessary or appropriate to give
effect to the foregoing.
 
22

--------------------------------------------------------------------------------



(e) Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be paid by the Purchaser when due, and the
Purchaser or the Companies will, at its own expense, file all necessary Returns
and other documentation with respect to all such transfer, documentary, sales,
use, stamp, registration and other taxes and fees, and, if required by
applicable Law, Seller will join in the execution of any such Returns and other
documentation, provided that Seller is held harmless from any liability solely
by reason of such joinder.
 
(f) Tax Covenants.
 
(i) Purchaser covenants that without obtaining the prior written consent of
Seller it will not, and will not cause or permit the Companies or any affiliate
of Purchaser, to (i) take any action on the Closing Date other than in the
ordinary course of business that could give rise to any Tax liability of Seller
or (ii) make or change any material Tax election, amend any Return, take any Tax
position on any Return, or compromise or settle any Tax liability, in each case
if such action could have the effect of increasing the Tax liability of Seller
or reducing any Tax asset of the Companies with respect to any Pre Closing Tax
Period or portion of a Straddle-Tax Period ending on the Closing Date.
 
(ii) After the Closing Date, Purchaser and/or the Companies will not, without
obtaining the written consent of Seller, agree to the waiver or any extension of
the statute of limitations relating to any Taxes of the Companies for any Pre
Closing Tax Period or any Straddle Tax Period.
 
(iii) Seller shall have the right to any Tax refunds received by the Companies
for any Pre-Closing Tax Period or portion of any Straddle Tax Period that ends
on the Closing Date. Purchaser shall pay such amounts to Seller no later than
ten days after the receipt by the Companies of such Tax refunds.
 
(g) Allocation of Purchase Price. Within ninety (90) days after the Closing,
Seller shall provide to Purchaser a statement (the “Allocation Notice”) of the
amount of the Purchase Price allocated to each of HXS and Hardscrabble it
proposes to allocate to the respective assets of HXS and Hardscrabble described
in Section 751(a)(1) or (2) of the Code (the “Allocation”) for the review of the
Purchaser. The Allocation shall be based on applicable Law. Seller shall
consider and implement any reasonable adjustments to such Allocation as may be
proposed by the Purchaser. To the extent the Purchaser fails to notify Seller of
any disagreements within twenty (20) days of receipt of the Allocation Notice,
then the Allocation, as proposed in the Allocation Notice, shall be final,
binding and conclusive on the parties hereto. If (x) the Purchaser is in
disagreement with the Allocation proposed in the Allocation Notice, and the
Purchaser notifies the Seller within such twenty (20) day period in accordance
with this Agreement, or (y) Seller do not agree with the Purchaser’s proposed
adjustments to the Allocation, then such disagreement shall be submitted to the
national office of a firm of independent accountants of nationally recognized
standing reasonably satisfactory to the Seller and the Purchaser.
 
23

--------------------------------------------------------------------------------



Section 7.8 Employee Benefit Plans; Employment. 
 
(a) Employee Benefit Plans. As of the Closing Date (immediately prior to the
Closing), the Seller shall, and shall cause the Companies to, terminate the
Company Plan set forth on Schedule 10.1(c) with respect to the Companies in
accordance with the terms thereof and applicable Law without any further
liability of the Companies or any sponsor or fiduciary thereof, including making
applicable distributions to participants therein. In connection with such
termination, (i) Seller shall make, or cause to be made, such contributions and
other payments as necessary to satisfy the Termination Obligation and (ii)
Seller and Seller’s participating family members shall execute an
indemnification of such Company Plan and its fiduciaries and sponsors, including
a disclaimer of any rights or benefits under such Company Plan following the
Closing Date (other than as provided in connection with the termination).
 
(b) No Representations. Without the written consent of the Purchaser (or except
as expressly contemplated by this Agreement), neither the Seller nor any Company
will make any promise or commitment to any employee of any Company with regard
to his or her employment status with the Purchaser or such Company, or the terms
or conditions upon which such employment might occur or be continued.
 
Section 7.9 Pre-Closing Restructuring
 
(a) Following the date hereof, Seller shall take all actions necessary to cause
the transfer by JLH to the Companies of the assets (including Intangible Assets)
set forth on Schedule 8.1, free and clear of Encumbrances (the “Pre-Closing
Restructuring”). Prior to execution thereof, Seller shall provide Purchaser and
its representatives with copies for its review of any bills of sale, assignment
of trademarks or related transfer documents in connection with the foregoing.
 
(b) Seller shall take all actions (including making out-of-pocket expenditures)
necessary to obtain Consents under Encumbered Instruments required in connection
with effectuating the Pre-Closing Restructuring; provided that Seller shall not,
without the express consent of Purchaser, in connection with the Pre-Closing
Restructuring (1) commit or agree to any amendment or modification of any
Contract of the Heath Group Entities or to any other obligation binding on the
Companies or (2) cause any Company to incur any liability.
 
(c) Seller shall take all actions (including making out of pocket expenditures
borne by Seller) necessary to transfer to the Companies any Licenses held by JLH
and required by the Companies to alone conduct the business of the Heath Group
Entities as conducted prior to the date of this Agreement. In the event that any
Licenses held by JLH cannot be legally transferred to the Companies (or such
transfer would result in a material delay in the transaction), then Seller shall
promptly cause the Companies (at the cost and expense of the Companies) to apply
for new Licenses required for the Companies alone to conduct the business of the
Heath Group Entities as conducted prior to the date of this Agreement. If the
Closing occurs, Seller shall make available to the Companies all Licenses held
by JLH (and not then held by the Companies) and/or Seller for the purpose of the
conducting the business of the Heath Group Entities following the Closing until
such time as all required Licenses have been issued to the Companies.
 
(d) Seller and JLH (and not the Companies nor Purchaser) shall bear all costs
and expenses associated with effectuating the Pre-Closing Restructuring,
including with respect to transferring or applying for Licenses in connection
therewith.
 
24

--------------------------------------------------------------------------------


 
(e) Seller shall keep Purchaser informed on a current basis with respect to the
progress of the Pre-Closing Restructuring, including with respect to completing
any transfer, obtaining any Consent or License or other step which in each case
presents a risk of delaying the Closing hereunder. Seller shall keep Purchaser
informed of any material communication with the counterparty and its affiliates
with respect the transfer of Material Contract set forth in Schedule 7.9(e).
 
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING
 
Section 8.1 Conditions Precedent to Purchaser’s Obligations. The obligation of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction of the following conditions, any of which
may be waived in writing by the Purchaser.
 
(a) Accuracy of Representations and Warranties. The representations and
warranties made by the Seller in this Agreement shall have been true and
complete as of the Signing Date and as of the Closing Date as though made as of
the Closing Date, except to the extent such representations or warranties made
as of a specific date shall have been correct and complete as of the specified
date.
 
(b) Performance of Covenants. The Companies and the Seller shall have performed
and complied in all material respects with all agreements, covenants and
obligations required by this Agreement to be performed by such party prior to or
at the Closing.
 
(c) No Material Adverse Change. None of the Heath Group Entities has undergone
any Material Adverse Change since the Signing Date.
 
(d) Consents. The Companies and the Seller, as the case may be, shall have
received and delivered to Purchaser all of the Required Consents, each in form
and substance satisfactory to Purchaser, and shall have given all notices
required to be given to any Persons prior to the consummation of the
transactions contemplated by this Agreement.
 
(e) Closing Certificate. The Seller and an executive officer of each of the
Companies shall have delivered to the Purchaser a certificate confirming (i) the
satisfaction of the conditions set forth in Sections 8.1(a), 8.1(b), 8.1(c) and
8.1(d) and (ii) the continuing force and effect of the Required Consents.
 
(f) Secretary’s Certificate. Seller shall have delivered to the Purchaser a
certificate executed by the secretary or an assistant secretary of each of the
Companies certifying as to (i) the applicable Company’s Charter Documents, (ii)
the applicable Company’s good standing, (iii) the resolutions in which the
applicable Company’s board of directors, or members and managers (if any), as
the case may be, approved the Transaction Documents to which the Company is a
party and the transactions contemplated thereby, and (iv) the incumbency of the
applicable Company’s officers who execute any documents on behalf of such
Company in connection with this Agreement.
 
25

--------------------------------------------------------------------------------


 
(g) Deliveries. The Seller shall have delivered the documents required by
Section 2.2 and such other documents as Purchaser may reasonably require.
 
(h) No Order or Action. No Order shall be in effect forbidding or enjoining the
consummation of the transactions contemplated hereby. No Action shall be pending
or threatened before any court or other Governmental Authority seeking to enjoin
the Closing or seeking damages against the Purchaser or any of its
Representatives as a result of any of the transactions contemplated by this
Agreement, provided that neither the Purchaser nor any of its affiliates
instituted such Action.
 
(i) Transfer of Assets. The Seller shall have caused the transfer of the assets
set forth on Schedule 8.1(i) from Jeffrey L. Heath, Inc. to HXS, free and clear
of all Encumbrances, and all Consents with respect to such transfers shall have
been received
 
(j) Licenses. All Licenses required for the Companies alone following the
Closing to operate the business conducted by the Heath Group Entities as of the
date of this Agreement, as determined in the reasonable discretion of the
Purchaser, shall have been transferred to, or been received by, the Companies,
and such Licenses shall remain in full force and effect.
 
(k) Pension Termination. The Company Plan set forth on Schedule 10.1(c) shall
have been terminated with respect to the Companies in accordance with the terms
of such Company Plan and applicable Law, and the Termination Obligation shall
have been satisfied.
 
Section 8.2 Conditions Precedent to the Seller’s Obligations. The obligation of
the Seller to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction of the following conditions, any of which may be
waived in writing by the Seller.
 
(a) Accuracy of Representations and Warranties. The representations and
warranties made by the Purchaser in this Agreement shall have been true and
complete as of the Signing Date and as of the Closing Date as though made as of
the Closing Date, except to the extent such representations or warranties made
as of a specific date shall have been correct and complete as of the specified
date.
 
(b) Performance of Covenants. The Purchaser shall have performed and complied in
all material respects with all agreements, covenants and obligations required by
this Agreement to be performed by the Purchaser prior to or at the Closing.
 
(c) Closing Certificate. An executive officer of Purchaser shall have delivered
to the Seller a certificate confirming the satisfaction of the conditions set
forth in Sections 8.2(a) and 8.2(b).
 
(d) Deliveries. The Purchaser shall have delivered the documents required by
Section 2.3 and such other documents as the Seller may reasonably require.
 
(e) No Order or Action. No Order shall be in effect forbidding or enjoining the
consummation of the transactions contemplated hereby. No Action shall be pending
or threatened before any court or other Governmental Authority seeking to enjoin
the Closing or seeking damages against the Companies or the Seller or any of
their Representatives as a result of any of the transactions contemplated by
this Agreement, provided that neither the Companies nor the Seller nor any of
their affiliates instituted such Action.
 
26

--------------------------------------------------------------------------------


 
ARTICLE IX
TERMINATION PRIOR TO CLOSING
 
Section 9.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:
 
(a) by mutual agreement of the Purchaser and the Seller;
 
(b) by the Purchaser at any time after the occurrence of a Material Adverse
Change in any of the Heath Group Entities;
 
(c) by the Purchaser or the Seller at any time on or after December 31, 2008
(the “Drop Dead Date”), if any of the conditions provided for in Section 8.1 or
8.2, respectively, shall not have been met or waived in writing prior to such
date; provided that a Party shall not have the right to terminate under this
Section 9.1(c) if such Party’s actions were the cause of the conditions not
being satisfied on or prior to the Drop Dead Date;
 
(d) by Purchaser, if any of the conditions set forth in Section 8.1 shall become
impossible to be satisfied; or
 
(e) by Seller, if any of the conditions set forth in Section 8.2 shall become
impossible to be satisfied.
 
Section 9.2 Procedure Upon Termination. In the event of termination pursuant to
Section 9.1, written notice thereof shall be immediately given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without any further action by any Party. If the transactions contemplated by
this Agreement are terminated as provided herein:
 
(a) each Party shall return all documents, work papers and other materials of
the other Party, whether obtained before or after the execution hereof, to the
Party furnishing the same; and
 
(b) such termination shall not in any way limit, restrict or relieve any Party
of liability for any breach of this Agreement.
 
ARTICLE X

INDEMNIFICATION AND OFFSET
 
Section 10.1 Indemnification by Seller. The Seller shall indemnify and hold
harmless the Purchaser, the Companies, and their respective directors, officers,
employees, agents, attorneys and shareholders (excluding the Seller and his
affiliates) (collectively, the “Purchaser Group”) in respect of any and all
Claims incurred by the Purchaser Group, in connection with each and all of the
following:
 
27

--------------------------------------------------------------------------------


 
(a) Any breach of any representation or warranty made by the Seller in this
Agreement as of the date of this Agreement or as of the Closing Date; and
 
(b) The breach of any covenant, agreement or obligation of the Seller contained
in this Agreement or any other instrument delivered at the Closing, including,
the agreement and covenants of the Seller set forth in Section 5.8 of this
Agreement.
 
(c) Any liability (including any Tax liability) incurred in connection with the
failure to administer any Company Plans in accordance with applicable Law prior
to or on the Closing Date, and any liability arising in connection with the
Company Plan described on Schedule 10.1(c) (including, but not limited to, any
liability or Claim arising in connection with the termination thereof pursuant
to Section 7.9(f) or otherwise, including the Termination Obligation).
 
(d) Any liability arising in connection with the Pre-Closing Restructuring
(including but not limited to any liability arising from a failure to obtain any
required Consent and any Tax liability).
 
(e) Any liability arising from the failure of the Companies to hold or obtain
following Closing any License required under applicable Law for the Companies to
conduct following the Closing the business conducted by the Heath Group Entities
prior to Closing; provided that, without limiting any other rights under this
Section 10.1, this specific indemnity under 10.1(e) shall no longer apply in
respect of an individual License following the first issuance of such License
following Closing.
 
(f) Any Pre-Closing Operational Liability.
 
(g) Any Operating Cash Shortfall.
 
(h) Any liabilities of JLH.
 
Section 10.2 Indemnification by Purchaser. The Purchaser shall indemnify and
hold harmless the Seller in respect of any and all Claims reasonably incurred by
the Seller in connection with each and all of the following:
 
(a) Any breach of any representation or warranty made by the Purchaser in this
Agreement; and
 
(b) The breach of any covenant, agreement or obligation of the Purchaser
contained in this Agreement or any other instrument delivered at the Closing.
 
Section 10.3 Claims for Indemnification. Whenever any Claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly notify the other party (the “Indemnifying
Party”) of the Claim and, when known, the facts constituting the basis for such
Claim. In the event of any Claim for indemnification hereunder resulting from or
in connection with any Claim or legal proceedings by a third party, the notice
to the Indemnifying Party shall specify, if known, the amount or an estimate of
the amount of the liability potentially arising therefrom. The Indemnified Party
shall not settle or compromise any Claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party, consent not be unreasonably withheld or delayed.
 
28

--------------------------------------------------------------------------------


 
Section 10.4 Defense by Indemnifying Party. In connection with any Claim giving
rise to indemnity hereunder resulting from or arising out of any Claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party given within twenty (20) days after delivery of the written notice
referred to in Section 10.3 hereof assume the defense of any such Claim or legal
proceeding if it acknowledges to the Indemnified Party in writing its
obligations to indemnify the Indemnified Party with respect to all elements of
such Claim. Without the prior written consent of the Indemnified Party, the
Indemnifying Party will not enter into any settlement of any third-party claim
which would lead to liability or create any financial or other obligation on the
part of the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or which provides for injunctive or other
non-monetary relief applicable to the Indemnified Party, or does not include an
unconditional release of all Indemnified Parties. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its own counsel and at its own expense. If the Indemnifying Party does not
assume the defense of any such Claim or litigation resulting therefrom with
counsel reasonably satisfactory to the Indemnified Party, (a) the Indemnified
Party may defend against such Claim or litigation, in such manner as it may deem
appropriate, including, but not limited to, settling such Claim or litigation,
after giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate, and (b) the Indemnifying Party shall be
entitled to participate in (but not control) the defense of such action, with
its counsel and at its own expense. If the Indemnifying Party thereafter seeks
to question the manner in which the Indemnified Party defended such third party
Claim or the amount or nature of any such settlement, the Indemnifying Party
shall have the burden to prove by a preponderance of the evidence that the
Indemnified Party did not defend or settle such third party Claim in a
reasonably prudent manner as a prudent businessman would if his own funds were
subject to such suit.
 
Section 10.5 Offset. The Indemnified Party shall have the right to offset any
amounts for which it is entitled to indemnification under this Article X against
any amounts otherwise payable by the Indemnified Party to the Indemnifying Party
under this Agreement. In addition, the parties acknowledge and agree that
Purchaser shall be entitled to cause the Companies to (i) offset any amounts for
which the Purchaser Group is entitled to indemnification under this Article X
against amounts otherwise payable to the Seller or his affiliates under the
Amended and Restated Operating Agreements (including distributions thereunder)
and/or (ii) direct to Purchaser amounts otherwise payable to the Seller or his
affiliates under the Amended and Restated Operating Agreements (including
distributions thereunder) in respect of any amounts for which the Purchaser
Group is entitled to indemnification under this Article X.
 
29

--------------------------------------------------------------------------------



Section 10.6 Tax Benefit. Any payment or indemnity required to be made pursuant
to Section 10.1 or Section 10.2 shall be adjusted to take into account any
reduction in Taxes actually realized by the Indemnified Party (which term shall,
for purposes of this Section 10.6, include the ultimate payer(s) of Taxes in the
case of an Indemnified Party that is a branch or a disregarded entity or other
pass-through entity for any Tax purpose) as a result of the Claims giving rise
to the payment or indemnity; provided that, in calculating whether a net Tax
benefit was actually realized, Purchaser shall assume that all items of
deduction other than the applicable loss for which an indemnity payment is to be
made hereunder shall first be used to determine the Tax liability of the
Purchaser for the Tax year in which the relevant loss arises and, if the item of
deduction (or portion thereof) with respect to such loss is not allowed in such
Tax year applying the limitations of the foregoing provision, then such item of
deduction (or any portion thereof) shall be deemed used in the first succeeding
Tax year following such year that such item is allowed applying the foregoing
ordering rules for such other Tax years.
 
Section 10.7 Characterization of Indemnity Payments. The parties hereto agree to
treat any indemnification payments made pursuant to this Agreement as an
adjustment to the Purchase Price, unless a “Final Determination” with respect to
the Indemnified Party or any of its affiliates causes any such payment not to be
treated as an adjustment to such price for federal income Tax purposes. For
purposes of this agreement “Final Determination” means (i) with respect to
federal income Taxes, a “determination” as defined in Section 1313(a) of the
Code or execution of an Internal Revenue Service Form 870 AD and, (ii) with
respect to Taxes other than federal income Taxes, any final determination of
liability in respect of a Tax that, under applicable law, is not subject to
further appeal, review or modification through proceedings or otherwise
(including the expiration of a statute of limitations or a period for the filing
of claims for refunds, amended returns or appeals from adverse determinations).
 
Section 10.8 Limits on Indemnification; Other Provisions.
 
(a) The maximum amount of indemnifiable Claims which may be recovered by an
Indemnified Party arising out of or resulting from the causes set forth in
Section 10.1(a) or 10.2 (a), as the case may be, shall be an amount equal to 66
2/3% of the Purchase Price.
 
(b) Purchaser’s rights to indemnification hereunder shall not be affected by any
investigation (including any investigation or assessment with respect to the
financial condition of the Companies based on information provided to Purchaser)
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
 
(c) Purchaser may elect that indemnification payments by Seller in respect of
100% of any indemnifiable Claim suffered or incurred directly by the Companies
be paid directly to (i) the applicable Company or Companies or (ii) Purchaser,
in each case in settlement thereof.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1 Amendment. No amendment of this Agreement shall be effective unless
in a writing signed by Purchaser, on the one hand, and the Seller, on the other
hand.
 
30

--------------------------------------------------------------------------------



Section 11.2 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original agreement, but all
of which shall constitute one and the same agreement. Any Party may execute and
deliver this Agreement by an executed signature page transmitted by a facsimile
machine. If a Party transmits its signature page by a facsimile machine, such
Party shall promptly thereafter deliver an originally executed signature page to
the other Party, provided that any failure to deliver such an originally
executed signature page shall not affect the validity, legality, or
enforceability of this Agreement.
 
Section 11.3 Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties and supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter of
this Agreement.
 
Section 11.4 Expenses. Each Party shall bear its own expenses with respect to
the negotiation and preparation of this Agreement and the Closing, including any
fees and expenses of its Representatives, provided that if a Party terminates
this Agreement because of another Party’s breach of this Agreement, the
non-breaching Party shall be entitled to seek reimbursement of its expenses as
part of its damages with respect to such breach. The Seller shall bear any Tax
imposed in connection with the transfer of the Interests to the Purchaser
pursuant to this Agreement.
 
Section 11.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER THE
CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.
 
Section 11.6 Forum. The Parties agree that any action relating to this Agreement
shall be instituted in a federal or state court sitting in Fort Worth, Texas,
which courts and their respective appellate courts shall be the exclusive venue
for any such claim. Each Party waives any objection that it may have to the
laying of such venue, and irrevocably submits to the jurisdiction of any such
court with respect to any such claim. Any service of process and other notice in
any such case shall be effective against a Party when transmitted in accordance
with Section 11.9, provided that a Party also may serve process in any manner
permitted by Law.
 
Section 11.7  No Assignment. No Party may assign its benefits or delegate its
duties under this Agreement without the prior written consent of the other
Party. Any attempted assignment or delegation without such prior consent shall
be void. Notwithstanding this prohibition against assignment and delegation, the
Purchaser may assign its rights and delegate its duties under this Agreement to
a wholly-owned subsidiary of the Purchaser without the Seller’s consent;
provided that Purchaser shall not be released from its obligations under this
Agreement.
 
Section 11.8 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and no other Person shall have any right, interest, or
claim under this Agreement.
 
31

--------------------------------------------------------------------------------



Section 11.9 Notices. All claims, consents, designations, notices, waivers, and
other communications in connection with this Agreement shall be in writing. Such
claims, consents, designations, notices, waivers, and other communications shall
be considered received (i) on the day of actual transmittal when transmitted by
facsimile with written confirmation of such transmittal, (ii) on the next
business day following actual transmittal when transmitted by a nationally
recognized overnight courier, or (iii) on the third business day following
actual transmittal when transmitted by certified mail, postage prepaid, return
receipt requested; in each case when transmitted to a Party at its address set
forth below (or to such other address to which such Party has notified the other
Party in accordance with this Section to send such claims, consents,
designations, notices, waivers, and other communications):
 
Purchaser:
 
Hallmark Financial Services, Inc.
   
777 Main Street, Suite 1000
   
Fort Worth, Texas 76102
   
Phone: (817) 348-1800
   
Fax: (817) 348-1815
   
Attn.: Mr. Mark Morrison
with a copy to:
         
Seller:
 
Jeffrey L. Heath
   
59 South Finley Ave.
   
Basking Ridge, NJ 07920
   
E-mail: jheath@heathxs.com
   
Facsimile: (908) 766-4419
     
with a copy to:
       
Blank Rome, LLP
   
One Logan Square
   
Philadelphia, PA 19103
   
E-mail: becker@blankrome.com
   
Facsimile: (215) 832-5527
   
Attention: Samuel H. Becker, Esquire



Section 11.10 Public Announcements. The Parties shall agree on the terms of any
press releases or other public announcements related to this Agreement, and
shall consult with each other before issuing any press releases or other public
announcements related to this Agreement; provided, however, that any Party may
make a public disclosure if in the opinion of such Party’s counsel it is
required by Law or the rules of the Securities Exchange Commission, any stock
exchange or other regulatory agency to make such disclosure. The Parties agree,
to the extent practicable, to consult with each other regarding any such public
announcement in advance thereof.
 
Section 11.11 Representation by Legal Counsel. Each Party is a sophisticated
Person that was advised by experienced legal counsel and other advisors in the
negotiation and preparation of this Agreement.
 
32

--------------------------------------------------------------------------------


 
Section 11.12 Schedules. All references in this Agreement to schedules shall
mean the schedules identified in this Agreement, which are incorporated into
this Agreement and shall be deemed a part of this Agreement for all purposes.
Each Section of this Agreement that refers to a schedule shall have a separate
schedule. In addition, any disclosure under a particular Section’s schedule
shall be made under the heading of any relevant subsection of such Section. A
disclosure of an item in a schedule for a particular Section or under a heading
in a schedule corresponding to a particular subsection shall not be a disclosure
under any other Section’s schedule or any other subsection, unless so noted
specifically on such schedule. The Seller has delivered to the Purchaser a
correct and complete copy of each document described on each schedule to this
Agreement and a correct and complete written description of each unwritten
arrangement or other item described on each such schedule.
 
Section 11.13 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions of this Agreement or affect the validity or enforceability of such
provision in any other jurisdiction. In addition, any such prohibited or
unenforceable provision shall be given effect to the extent possible in the
jurisdiction where such provision is prohibited or unenforceable.
 
Section 11.14 Successors. This Agreement shall be binding upon and shall inure
to the benefit of each Party and its heirs, legal representatives, permitted
assigns, and successors, provided that this Section shall not permit the
assignment or other transfer of this Agreement, whether by operation of law or
otherwise, if such assignment of other transfer is not otherwise permitted under
this Agreement.
 
Section 11.15 Time of the Essence. Time is of the essence in the performance of
this Agreement and all dates and periods specified in this Agreement.
 
Section 11.16 Waiver. No provision of this Agreement shall be considered waived
unless such waiver is in writing and signed by the Party that benefits from the
enforcement of such provision. No waiver of any provision in this Agreement,
however, shall be deemed a waiver of a subsequent breach of such provision or a
waiver of a similar provision. In addition, a waiver of any breach or a failure
to enforce any term or condition of this Agreement shall not in any way affect,
limit, or waive a Party’s rights under this Agreement at any time to enforce
strict compliance thereafter with every term and condition of this Agreement.
 
[Signatures on next page]

33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party has executed, or caused a duly authorized officer
to execute, this Agreement as of the Signing Date.
 

PURCHASER:  HALLMARK FINANCIAL SERVICES, INC.      
By:
    
Name:
   
Title:
 

 
SELLER:
    
Jeffrey L. Heath


34

--------------------------------------------------------------------------------


 
APPENDIX A
DEFINITIONS AND RULES OF INTERPRETATION
 
Definitions. Unless the context otherwise requires, the terms defined in this
Appendix shall have the meanings specified below for all purposes of this
Agreement:
 
“Action” means any action, arbitration proceeding, cause of action, charge,
counterclaim, cross claim, inquiry, investigation, legal action, litigation,
Order, proceeding, or suit.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Assumed Plans” shall have the meaning set forth in Section 7.8(a).
 
“Bank Accounts” shall have the meaning set forth in Section 3.20.
 
“Books and Records” shall mean all the books and records maintained by or for
any Person, including all accounting records, minute books, stock records,
computerized records and storage media and the software used in connection
therewith.
 
“Charter Documents” shall mean (i) in the case of a corporation, its articles or
certificate of incorporation and its bylaws, (ii) in the case of a partnership,
its partnership certificate and its partnership agreement, and (iii) in the case
of any other Person, its organic and governing documents; in each case as such
document has been amended or supplemented from time to time prior to the Signing
Date.
 
“Claim” shall mean any arbitration award, assessment, charge, citation, claim,
damage, demand, directive, expense, fine, interest, joint or several liability,
lawsuit, loss, notice, obligation, payment, penalty, or summons of any kind or
nature whatsoever, including any damages incurred because of the claimant’s
negligence or gross negligence or any strict liability imposed upon the
claimant, any consequential or punitive damages, and any reasonable attorneys’
fees and expenses. A Claim shall be considered to exist even though it may be
conditional, contingent, indirect, potential, secondary, unaccrued, unasserted,
unknown, unliquidated, or unmatured.
 
“Closing” shall have the meaning set forth in Section 2.1.
 
“Closing Date” shall have the meaning set forth in Section 2.1.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Companies” shall have the meaning set forth in Recital A.
 
“Company Plans” shall have the meaning set forth in Section 3.18(a).
 
“Competing Business” shall have the meaning set forth in Section 5.8(c).
 
35

--------------------------------------------------------------------------------



“Confidential Information” means any proprietary information, and any
information which Purchaser reasonably considers to be proprietary, pertaining
to the Company’s and Purchaser’s past, present or prospective business secrets,
methods or policies, earnings, finances, security holders, lenders, key
employees, nature of services performed by such entity’s sales personnel,
procedures, standards and methods, information relating to arrangements with
suppliers, the identity and requirements of arrangements with customers, all
policyholder information of policyholders, the type, volume or profitability of
services or products for customers, drawings, records, reports, documents,
manuals, techniques, ratings, information, data, statistics, trade secrets and
all other information of any kind or character relating to each of the Parties,
whether or not reduced to writing.
 
“Consent” shall mean a consent, approval, order, authorization or waiver from,
notice to or declaration, registration or filing with any Person.
 
“Effective Date” shall mean shall have the meaning set forth in Section 1.4.
 
“Employee Benefit Plan” shall mean any (i) Pension Benefit Plan, (ii) Welfare
Benefit Plan, (iii) accident, dental, disability, health, life, medical, or
vision plan or insurance policy, (iv) bonus, executive, incentive or deferred
compensation plan, (v) change in control plan, (vi) fringe benefits and
perquisites, (vii) holiday, sick pay, leave, vacation, moving or tuition
reimbursement or other similar policy, (viii) stock option, stock purchase,
phantom stock, restricted stock or stock appreciation plan, (ix) severance plan,
or (x) other employee arrangement, commitment, custom, policy or practice.
 
“Employees” shall have the meaning set forth in Section 3.17(a).
 
“Encumbered Instrument” shall mean any contract or lease that by its terms
requires Consent from a third party by reason of the transactions contemplated
by the Transaction Documents, including the effectuation of the Pre-Closing
Restructuring.
 
“Encumbrance” shall mean any title defect or objection, mortgage, lien, deed of
trust, judgment, claim, restrictive covenant, use restriction, charge, pledge,
security interest or other encumbrance of any nature whatsoever, including all
leases, chattel mortgages, conditional sales contracts, collateral security
arrangements and other title or interest retention arrangements.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall have the meaning set forth in Section 3.18(b).
 
“Financial Statements” shall have the meaning set forth in Section 3.26.
 
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America as of the Signing Date.
 
“Governmental Authority” shall mean any federal, state, local, tribal, foreign
or other governmental agency, department, branch, commission, board, bureau,
court, instrumentality or body.
 
36

--------------------------------------------------------------------------------



“Hardscrabble Interest” shall have the meaning set forth in Recital A.
 
“Heath Group Assets” shall have the meaning set forth in Section 3.9(a).
 
“Heath Put-Call Option” shall have the meaning set forth in Section 5.8(c).
 
“Indemnified Party” shall have the meaning set forth in Section 10.3.
 
“Indemnifying Party” shall have the meaning set forth in Section 10.3.
 
“Insurance Policies” shall have the meaning set forth in Section 3.12.
 
“Intangible Asset” shall mean any patent, trademark, trademark license,
servicemark, servicemark license, computer software, trade name, masthead, brand
name, slogan, copyright, reprint right, franchise, license, process,
authorization, invention, know-how, formula, trade secret and other intangible
asset, together with any pending application, continuation-in-part or extension
therefore.
 
“Law” shall mean any applicable code, statute, law, common law, rule,
regulation, order, ordinance, judgment, decree, order, writ or injunction of any
Governmental Authority.
 
“Law Affecting Creditors’ Rights” shall mean any bankruptcy, fraudulent
conveyance or transfer, insolvency, moratorium, reorganization, or other law
affecting the enforcement of creditors’ rights generally, and any general
principles of equity.
 
“License” shall mean any license, approval, certificate, franchise,
registration, qualification, permit or authorization issuable by any
Governmental Authority or industry self-regulating organization.
 
“Material Adverse Change” shall mean, with respect to a Person, that such Person
has (i) breached a Material Contract, (ii) incurred a Claim or become a party to
an Action that could have a significant and detrimental effect upon it, (iii)
suffered a Material Adverse Effect, or (iv) violated any Law or Order to which
it or any of its assets is subject or bound.
 
“Material Adverse Effect” shall mean, with respect to a Person, the occurrence
of an event or the existence of a circumstance that has a material adverse
effect on such Person’s assets, business, cash flows, financial condition,
liabilities, operations, prospects, or relationships, including the occurrence
of any event or the existence of any circumstance that could cause such an
effect in the future in an amount of $250,000.00 or more.
 
“Material Contracts” shall have the meaning set forth in Section 3.13.
 
“Option Closing” shall have the meaning set forth in the Amended and Restated
Operating Agreements.
 
“Option Expiration Date” shall have the meaning set forth in Section 5.8(c).
 
37

--------------------------------------------------------------------------------



“Order” shall mean any consent decree, decree, determination, injunction,
judgment, order, or writ of any arbitrator or Governmental Authority.
 
“Parties” and “Party” shall have the meaning set forth in Recital B.
 
“Pension Benefit Plan” shall mean (i) an “employee pension benefit plan” as
defined in Section 3(2) of ERISA, and (ii) a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Permitted Encumbrance” shall mean any Encumbrance directly related to (i)
workers’, repairmen’s and similar Encumbrances imposed by Law that have been
incurred in the ordinary course of business, (ii) retention of title agreements
with suppliers entered into in the ordinary course of business, (iii) the rights
of others to customer deposits and (iv) liens for Taxes that are not yet due and
payable or are being contested in good faith by the applicable Company and for
which appropriate reserves have been established on the Financial Statements.
 
“Person” shall mean any association, bank, business trust, corporation, estate,
general partnership, Governmental Authority, individual, joint stock company,
joint venture, labor union, limited liability company, limited partnership,
non-profit corporation, professional association, professional corporation,
trust, or any other organization or entity.
 
“Personal Property Leases” shall have the meaning set forth in Section 3.10(d).
.
 
“Purchase Price” shall have the meaning set forth in Section 1.2.
 
“Purchased Heath Interests” shall have the meaning set forth in Section 1.1.
 
“Purchased Heath Interests” shall have the meaning set forth in Section 1.1.
 
“Purchaser” shall have the meaning set forth in the Preamble.
 
“Purchaser Group” shall have the meaning set forth in Section 10.1.
 
“Real Property Leases” shall have the meaning set forth in Section 3.10(b).
 
“Representatives” shall mean, with respect to a Person, such Person’s directors,
employees, officers, agents, accountants, affiliates, consultants, investment
bankers, attorneys, lenders, representatives and shareholders.
 
“Required Consents” shall have the meaning set forth in Section 7.3(b).
 
“Restricted Territory” shall have the meaning set forth in Section 5.8(c).
 
“Returns” shall have the meaning set forth in Section 3.19(a).
 
“Seller” and “Seller” shall have the meaning set forth in the Preamble.
 
“Seller’s Knowledge” shall mean the actual knowledge as of the date that a
specific representation or warranty is made or deemed made, after reasonable
inquiry, of Seller.
 
38

--------------------------------------------------------------------------------



“Signing Date” shall have the meaning set forth in the Preamble.
 
“Subscription Right” shall have the meaning set forth in Section 3.7.
 
“Tax” shall mean any Federal, state, local or foreign assessment, charge, duty,
fee, impost, levy, tariff, or tax of any nature whatsoever imposed by any
Governmental Authority or payable pursuant to any tax sharing agreement,
including any income, payroll, withholding, excise, gift, alternative minimum,
capital gain, added value, social security, sales, use, real and personal
property, use and occupancy, business and occupation, mercantile, real estate,
capital stock, and franchise tax or charge, together with any related interest,
penalties or additions thereon.
 
“Taxing Authority” shall mean the Internal Revenue Service and any other
domestic or foreign Governmental Authority responsible for the administration of
any Tax.
 
“Termination Obligation” shall mean the all contributions and other amounts
(together with assets of the Company Plan as of the date of Closing) necessary
to discharge in full all obligations and liabilities of the Companies with
respect to the Company Plan set forth on Schedule 10.1(c) and to terminate such
Company Plan with respect to the Companies in accordance with the terms thereof
and applicable Law without any further liability of the Companies or any sponsor
or fiduciary thereof.
 
“Transaction Documents” shall mean this Agreement and all other documents and
instruments executed and delivered pursuant to or in furtherance of this
Agreement.
 
“Welfare Benefit Plan” shall mean an “employee welfare benefit plan” as defined
in Section 3(1) of ERISA, including an employee welfare benefit plan which is a
“multiemployer welfare plan” as defined in Section 3(37) of ERISA and a
“multiple employer welfare arrangement” as defined in Section 3(40) of ERISA.
 
“Work Product” shall have the meaning set forth in Section 5.8(b).
 
“XS Interest” shall have the meaning set forth in Recital A.
 
Accounting Terms. Except as otherwise provided in this Agreement, all accounting
terms defined in this Agreement, whether defined in this Article or otherwise,
shall be construed in accordance with GAAP on a consolidated basis.
 
Articles, Sections, Exhibits and Schedules. Except as specifically stated
otherwise, references to Articles, Sections, Exhibits and Schedules refer to the
Articles, Sections, Exhibits and Schedules of this Agreement.
 
Attorneys’ Fees. Whenever this Agreement refers to a Person’s “attorneys’ fees
and expenses,” such reference also shall include any fees and expenses of
accountants, experts, investigators, and other professional advisors whose
services such Person’s attorney considered advisable in connection with the
prosecution or defense of the particular matter.
 
39

--------------------------------------------------------------------------------



Breach. The term “breach” with respect to any contract or instrument means any
breach or violation of, or default under, such contract or instrument, any
conflict with another contract or instrument or any emergence of a right of
another party to such contract or instrument to accelerate, cancel, modify or
terminate such contract or instrument, including any such breach, violation,
default, conflict, or right that will arise after notice or lapse of time.
 
Drafting. Neither this Agreement nor any provision set forth in this Agreement
shall be interpreted in favor of or against any Party because such Party or its
legal counsel drafted this Agreement or such provision. No prior draft of this
Agreement or any provision set forth in this Agreement shall be used when
interpreting this Agreement or its provisions.
 
Headings. Article and Section headings are used in this Agreement only as a
matter of convenience and shall not have any effect upon the construction or
interpretation of this Agreement.
 
Include. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”.
 
Or. The term “or” shall not be interpreted as excluding any of the items
described.
 
Plural and Singular Words. Whenever the plural form of a word is used in this
Agreement, that word shall include the singular form of that word. Whenever the
singular form of a word is used in this Agreement, that word shall include the
plural form of that word.
 
Predecessors. Any of the Seller’s representations and warranties concerning any
Claim against the Company, any liability or obligation of the Company, or any
violation of Law by the Company shall include any Claims with respect to each
predecessor of the Company, including all direct and indirect predecessors of
any such predecessor.
 
Pronouns. Whenever a pronoun of a particular gender is used in this Agreement,
if appropriate that pronoun also shall refer to the other gender and the neuter.
Whenever a neuter pronoun is used in this Agreement, if appropriate that pronoun
also shall refer to the masculine and feminine gender.
 
Representations and Warranties. The Seller’s representations and warranties
under this Agreement shall mean the representations and warranties set forth in
Article III and the reaffirmation of the Seller’s representations and warranties
in certificates delivered pursuant to Article II. Purchaser’s representations
and warranties under this Agreement shall mean the representations and
warranties set forth in Article IV and the reaffirmation of those
representations and warranties in the certificates delivered pursuant to Article
II.
 
40

--------------------------------------------------------------------------------

